Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 1 of 80 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 UNIFORMED FIRE OFFICERS ASSOCIATION                       Civil Action No.
 FAMILY PROTECTION PLAN LOCAL 854 and
 UNIFORMED FIRE OFFICERS ASSOCIATION
 FOR RETIRED FIRE OFFICERS FAMILY
 PROTECTION PLAN, on behalf of themselves and
 all others similarly situated,


                               Plaintiffs,                       COMPLAINT and
                                                              DEMAND FOR JURY TRIAL
 v.

 AMARIN PHARMA, INC., AMARIN
 PHARMACEUTICALS IRELAND LIMITED,
 AMARIN CORPORATION PLC, BASF
 AMERICAS CORPORATION, BASF
 CORPORATION, BASF PHARMA (CALLANISH)
 LTD, BASF USA HOLDING LLC, CHEMPORT,
 INC., NISSHIN PHARMA, INC., NOVASEP LLC,
 NOVASEP, INC., GROUPE NOVASEP SAS, AND
 FINORGA SAS,

                                Defendants.



       Plaintiffs Uniformed Fire Officers Association Family Protection Plan Local 854 and the

Uniformed Fire Officers Association for Retired Fire Officers Family Protection Plan (collectively

“Plaintiffs” or “UFOA”) bring this action on behalf of themselves and all others similarly situated

against Amarin Pharma, Inc., Amarin Pharmaceuticals Ireland Limited, Amarin Corporation PLC

(collectively “Amarin”); BASF Americas Corporation, BASF Corporation, BASF Pharma

(Callanish) Limited, BASF USA Holding LLC (collectively “BASF”); Chemport, Inc.

(“Chemport”); Nisshin Pharma, Inc. (“Nisshin”); Novasep, LLC, Novasep, Inc., Groupe Novasep

SAS, Finorga SAS (collectively “Novasep,” together with Amarin, BASF, Chemport, and Nisshin,
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 2 of 80 PageID: 2




“Defendants”). These allegations are based on investigations of counsel, publicly available

materials and knowledge, information, and belief.

                                       INTRODUCTION

       1.      This case arises from Defendants’ illegal scheme to delay competition in the United

States and its territories for Vascepa, a prescription medication approved by the U.S. Food and

Drug Administration (“FDA”) to treat hyperglyceridemia in adults. Plaintiffs seek overcharge

damages arising from Defendants’ unlawful scheme to prevent generic competition for Vascepa

by hoarding the world’s supply of the active pharmaceutical ingredient needed to make the drug.

       2.      The active ingredient in Vascepa is icosapent ethyl (“IPE”), made from

eicosapentaeonic acid (“EPA”), an omega-3 fatty acid found in fish oil. Vascepa has been shown

both to lower triglycerides and to reduce the risk of cardiovascular events in patients who have

high triglycerides (150 mg/dL or higher). In 2020, annual sales of Vascepa in the United States

were over $600 million.

       3.      In September and October of 2016, four drug companies filed applications with the

FDA to launch generic versions of Vascepa: Roxane Laboratories, Inc. and related entities, later

acquired by Hikma Pharmaceuticals Plc (“Hikma”), Dr. Reddy’s Laboratories Inc. (“DRL”), Teva

Pharmaceuticals USA, Inc. and related entities (“Teva”), and Apotex, Inc. (“Apotex”).1 Hikma,

DRL, and Teva each contended that all of the asserted patent claims were either invalid or not

infringed by their respective generic version of Vascepa. Amarin sued each of these generics in

turn. Apotex contended that some of the asserted patent claims were either invalid or not infringed

by Apotex’s generic version of Vascepa, but did not challenge all of the asserted patent claims.


1
  Applications were previously filed with the FDA, but they were rejected after Amarin
successfully extended its New Chemical Entity exclusivity period, rendering those earlier-filed
applications premature.


                                                2
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 3 of 80 PageID: 3




       4.      Amarin settled with Teva in May 2018 and Apotex in June 2020. Pursuant to those

agreements, Teva and Apotex have agreed to forego selling their respective generic versions of

Vascepa in the United States until August 9, 2029, or earlier under certain circumstances.

       5.      Hikma and DRL, however, continued their patent fight and won at trial – on March

30, 2020, Judge M. Du Miranda, Federal District Court Judge for the District of Nevada, held that

Amarin’s patents were invalid due to obviousness.

       6.      After its patent victory, DRL promptly began preparations to launch generic

Vascepa, “only to discover that Amarin had foreclosed all the suppliers of the icosapent ethyl API

who have sufficient capacity to support a commercial launch in a timely manner.”2

       7.      Hikma received FDA approval to launch its generic version of 1mg Vascepa on

May 22, 2020.3

       8.      DRL received FDA approval to launch its generic version of 1mg Vascepa on

August 7, 2020.4 As of that date, DRL had removed all legal and regulatory barriers to its entry

into the market for 1mg Vascepa, but it has been entirely foreclosed from entering that market due

to Amarin’s use of a series of exclusive contracts and other anticompetitive conduct to lock up the

world’s supply of IPE, the active pharmaceutical ingredient in Vascepa. Amarin had secured a

supply of several times Amarin’s own needs based on its anticipated sales.


2
  Complaint, Doc. No. 1, Dr. Reddy’s Laboratories Inc. v. Amarin Pharma, Inc., Amarin
Pharmaceuticals Ireland Limited, and Amarin Corporation PLC, No. 3:21-cv-10309-BRM-ZNQ
(D.N.J. Apr. 27, 2021) (“DRL Complaint”), ¶ 3.
3
  “Hikma receives FDA approval for its generic Vascepa,” PR Newswire (May 22, 2020),
https://www.prnewswire.com/news-releases/hikma-receives-fda-approval-for-its-generic-
vascepa-301064061.html (last accessed May 6, 2021).
4
             Product             Details             for           ANDA           209499,
https://www.accessdata.fda.gov/scripts/cder/ob/results_product.cfm?Appl_Type=A&Appl_No=2
09499#312 (last accessed May 6, 2021).



                                                3
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 4 of 80 PageID: 4




         9.      Amarin lost its appeal of Judge Miranda’s March 30, 2020, invalidity order on

September 3, 2020.

         10.     Hikma launched limited amounts of its 1mg generic Vascepa on November 5, 2020,

hampered by Amarin’s anticompetitive capture of the world’s supply of IPE.

         11.     Amarin was able to prevent DRL’s generic Vascepa launch and limit Hikma’s

launch by purposely contracting with at least four different API manufacturers5 – one or two is

standard in the pharmaceutical industry – using agreements that prevent these suppliers from

selling IPE API to any other manufacturer,6 and has otherwise foreclosed access to at least one

other major supplier.

         12.     Amarin has no legitimate procompetive reason for entering into exclusive supply

agreements with these four manufacturers. The total annual capacity of these suppliers has been

more than triple Amarin’s requirements at relevant times in the past, and is at least double

Amarin’s current requirements.

         13.     Notably, Amarin has repeatedly touted its anticompetitive scheme to investors,

often coyly referring to “taking advantage of manufacturing barriers to entry,”7 but sometimes

bluntly stating that the addition of a new supplier “fortifies Amarin’s efforts to shield its Vascepa

patent beyond its scheduled 2030 expiration.”8


5
    Nisshin Pharma Inc., Equatez Ltd., Chemport Inc., and Novasep.
6
  See, e.g., Amarin Corp. plc, Quarterly Report (Form 10-Q), at 16 (Nov. 8, 2011) (“Following
FDA approval of [Vascepa] both agreements [with Equateq and Chemport] include annual
purchase levels enabling Amarin to maintain supply exclusivity with each respective supplier”)
(emphasis added).
7
    Amarin Corp. plc, Annual Report (Form 10-K), at 3 (Feb. 29, 2012).
8
  Press Release, Amarin Corp. plc, “Amarin Announces Approval of Supplemental New Drug
Application for Chemport as Additional Vascepa® Active Pharmaceutical Ingredient Supplier”
(Apr. 18, 2013), https://investor.amarincorp.com/news-releases/news-release-details/amarin-
announces-approval-supplemental-new-drug-application (last accessed May 6, 2021).


                                                 4
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 5 of 80 PageID: 5




       14.     As a result of Amarin’s scheme, DRL’s launch of generic Vascepa has been delayed

since August 2020, Hikma’s launch of generic Vascepa has been constrained by limited supply,

and Plaintiffs and members of the class have been forced to pay anticompetitive prices for Vascepa

and its generic equivalent.

                                 JURISDICTION AND VENUE

       15.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because

this is a class action involving common questions of law or fact in which the aggregate amount in

controversy exceeds $5,000,000, exclusive of interest and costs; there are more than one hundred

members of each class; and at least one member of each of the putative classes is a citizen of a

state different from that of one of the Defendants.

       16.     This Court also has supplemental jurisdiction over state law claims pursuant to 28

U.S.C. § 1367(a).

       17.     Venue is appropriate within this District under 28 U.S.C. § 1391. Defendants

transact business within this District and/or have agents in and/or that can be found in this District,

and a portion of the affected interstate trade and commerce discussed below was carried out in this

District. At all relevant times, Amarin’s U.S. operations were headquartered in this District.

       18.     The Court has personal jurisdiction over each of the Defendants. Defendants have

transacted business, maintained substantial contacts, and/or committed overt acts in furtherance of

the illegal scheme throughout the United States, including in this District. The scheme has been

directed at and has had the intended effect of causing injury to individuals and companies residing

in or doing business throughout the United States, including in this District. Personal jurisdiction

lies under Fed. R. Civ. P. 4(k)(2) over the foreign domiciliary defendants.




                                                  5
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 6 of 80 PageID: 6




                                         THE PARTIES

   A. Plaintiffs

       19.     Plaintiff Uniformed Fire Officers Association Family Protection Plan Local 854

(“UFOAFPP”) is a health and welfare benefits plan headquartered and with a principal place of

business in New New York, New York. UFOAFPP administers the assets of defined contribution

plans formed to provide certain benefits including prescription drug benefits. UFOAFPP provides

health and welfare benefits to members and participants who reside in numerous locations in the

United States. UFOAFPP purchased and/or provided reimbursement for some or all of the

purchase price for Vascepa other than for re-sale, in at least Connecticut, New York, and New

Jersey at supracompetitive prices during the Class Period and has thereby been injured. In addition,

there is a substantial probability that UFOAFPP will in the future purchase Vascepa manufactured

by Amarin, and it has purchased and/or intends to purchase generic versions of Vascepa, other

than for re-sale, once they become available. UFOAFPP paid and reimbursed more for these

products than they would have absent Defendants’ anticompetitive conduct to fix, raise, maintain,

and stabilize the prices and allocate markets for Vascepa.

       20.     Plaintiff Uniformed Fire Officers Association For Retired Fire Officers Family

Protection Plan (“RFOFPP”) is a health and welfare benefits plan headquartered and with a

principal place of business in New New York, New York. RFOFPP administers the assets of

defined contribution plans formed to provide certain benefits including prescription drug benefits.

RFOFPP provides health and welfare benefits to members and participants who reside in numerous

locations in the United States. RFOFPP purchased and/or provided reimbursement for some or all

of the purchase price for Vascepa other than for re-sale, in at least Connecticut, Delaware, Florida,

New York, New Jersey, Pennsylvania, South Carolina, and Virginia at supracompetitive prices

during the Class Period and has thereby been injured. In addition, there is a substantial probability

                                                 6
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 7 of 80 PageID: 7




that RFOFPP will in the future purchase Vascepa manufactured by Amarin, and it has purchased

and/or intends to purchase generic versions of Vascepa, other than for re-sale, once they become

available. RFOFPP paid and reimbursed more for these products than they would have absent

Defendants’ anticompetitive conduct to fix, raise, maintain, and stabilize the prices and allocate

markets for Vascepa.

   B. Defendants

       21.     Defendant Amarin Pharma, Inc. is a company organized and existing under the laws

of Delaware with its principle place of business at 1430 Route 206, Bedminster, NJ 07921.

       22.     Defendant Amarin Pharmaceuticals Ireland Limited is a company incorporated

under the laws of Ireland with registered offices at 88 Harcourt Street, Dublin 2, Dublin, Ireland.

       23.     Defendant Amarin Corporation plc is a company incorporated under the laws of

England and Wales with principal executive offices at 77 Sir John Rogerson’s Quay, Block C,

Gran Canal Docklands, Dublin 2, Ireland. Defendants Amarin Pharma, Inc., Amarin

Pharmaceuticals Ireland Limited, and Amarin Corporation plc are collectively referred to herein

as “Amarin.”

       24.     Defendant BASF Americas Corporation is a company organized and existing under

the laws of Delaware with its principle place of business at 1105 North Market Street, Suite 1306,

P.O. Box 8985, Wilmington, DE 19899.

       25.     Defendant BASF Corporation is a company organized and existing under the laws

of Delaware with its principle place of business at 100 Park Avenue, Florham Park, NJ 07932.

       26.     Defendant BASF Pharma (Callanish) Limited is a company incorporated under the

laws of England with registered offices at 2 Stockport Exchange, Railway Road, Stockport, SK1

3GG, United Kingdom.



                                                 7
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 8 of 80 PageID: 8




       27.     Defendant BASF USA Holding LLC is a company organized and existing under

the laws of Delaware with its principle place of business at 100 Park Avenue, Florham Park,

NJ 07932. Defendants BASF Americas Corporation, BASF Corporation, BASF Pharma

(Callanish) Limited, and BASF USA Holding LLC are collectively referred to herein as “BASF.”

       28.     Defendant Chemport Inc. is a company incorporated under the laws of the Republic

of Korea with its principal place of business at 15-1, Dongsu-dong, Naju-si, Jeollanam-do 520-

330 Korea.

       29.     Defendant Nisshin Pharma, Inc. is a company incorporated under the laws of Japan

with its principal place of business at 25, Kanda-Nishiki-cho 1-chome, Chiyoda-ku, Tokyo 101-

8441, Japan.

       30.     Defendant Novasep, LLC is a company organized and existing under the laws of

New Jersey with its principal place of business at 23 Creek Circle, Boothwyn, PA 19061.

       31.     Defendant Novasep, Inc. is a company organized and existing under the laws of

New Jersey with its principal place of business at 23 Creek Circle, Boothwyn, PA 19061.

       32.     Defendant Groupe Novasep SAS is a company incorporated under the laws of

France with its principal place of business at 39, Rue Saint Jean De Dieu Lyon, 69007 France.

       33.     Defendant Finorga SAS is a company organized and existing under the laws of

France with its principal place of business at Route De Givors Chasse Sur Rhone, 38670 France.

Defendants Novasep, LLC, Novasep, Inc., Group Novasep SAS, and Finorga SAS are collectively

referred to herein as “Novasep.”

                              REGULATORY BACKGROUND

   A. Approval of a first entrant

       34.     Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et

seq., manufacturers that create a new drug must obtain approval from the FDA to sell the product

                                               8
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 9 of 80 PageID: 9




by filing a New Drug Application (“NDA”).9 An NDA must include specific data concerning the

safety and effectiveness of the drug, as well as any information on applicable patents.10

          35.    When the FDA approves a brand pharmaceutical manufacturer’s NDA, the

manufacturer may list in Approved Drug Products with Therapeutic Equivalence Evaluations (the

“Orange Book”) certain patents that the manufacturer asserts could reasonably be enforced against

a manufacturer that makes, uses, or sells a generic version of the brand drug before the expiration

of the listed patents. After the FDA approves the NDA, the brand manufacturer may list such

patents in the Orange Book.11

          36.    When they do not face generic competition, brand manufacturers can usually sell

the branded drug far above the marginal cost of production, generating profit margins well in

excess of 70% while making hundreds of millions of dollars in sales.

      B. Approval of a generic drug

          37.    Once lawful periods of patent exclusivity expire on branded drug products, generic

drug manufacturers can seek FDA approval to market and sell generic versions of the branded

drug. Under the Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98

Stat. 1585 (1984)—commonly known as “Hatch-Waxman”—competitors wishing to sell a generic

equivalent of a branded drug may file an abbreviated new drug application (“ANDA”), which

relies in substantial part on the scientific findings of safety and efficacy contained in the branded

drug manufacturer’s NDA. The brand drug is called the reference listed drug (“RLD”).




9
    21 U.S.C. §§ 301-392.
10
     21 U.S.C. §§ 355(a), (b).
11
     21 U.S.C. §§ 355(b)(1), (c)(2).



                                                 9
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 10 of 80 PageID: 10




          38.    To gain FDA approval, generic drugs must be bioequivalent to their branded

counterparts. Bioequivalence means that the active ingredient of the proposed generic would be

present in the blood of a patient to the same extent and for the same amount of time as the active

ingredient of the brand.12 Bioequivalent drug products containing identical amounts of the same

active ingredients, having the same route of administration and dosage form, and meeting

applicable standards of strength, quality, purity, and identity are therapeutically equivalent and

may be substituted for one another. The FDA assigns an “AB” rating to generics that meet the

necessary criteria in relation to their branded counterparts.

          39.    Because generic drugs are therapeutically equivalent to brand-name drugs, generic

manufacturers compete by offering their drugs at low prices. Entry of a single generic can result

in steep price reductions for purchasers. Entry of several generics tends to result in even steeper

price reductions, driving price down close to marginal manufacturing costs.

          40.    To benefit from these low prices, every state has adopted substitution laws requiring

or permitting pharmacies to substitute AB-rated generic equivalents when filling branded drug

prescriptions, unless the prescribing physician specifically directs otherwise. Due in part to these

substitution laws, the launch of AB-rated generics causes a rapid price decline and shift from

branded to generic drug sales. A generic that is unconstrained by supply issues often captures 80%

or more of the market within the first six months of entry, regardless of the number of generic

entrants. The effects of generic entry are still more dramatic after a year. In a review of industry




12
     21 U.S.C. § 355(j)(8)(B).



                                                  10
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 11 of 80 PageID: 11




data, the FTC found that on average, within a year of generic entry, generics had captured 90% of

corresponding brand sales and prices had dropped 85% with multiple generics on the market.13

      C. Regulatory exclusivities

          41.    A “new chemical entity” is a drug that contains an active moiety—the part of the

drug responsible for the physiological or pharmacological action of the drug—that the FDA has

not previously approved in another NDA.14 Approval of an NDA with a new chemical entity

provides a five-year exclusivity (“NCE exclusivity”) during which the FDA cannot approve an

ANDA for a drug containing the same active moiety as the new chemical entity.15

      D. Supply and Use of API in Drug Products

          42.    Final drug products consumed by patients and the active pharmaceutical ingredients

contained in those final drug products are frequently manufactured by different companies. In such

cases the manufacturer of the final drug product, whether brand or generic, combines the API

purchased from other sources with inactive ingredients to manufacture the final dosage form.

Although a generic manufacturer’s process for manufacturing the final dosage form may be

different from the manufacturer of the RLD, it is typical for the different manufacturers to use

identical API.

          43.    As part of the process for obtaining regulatory approval to sell an active

pharmaceutical ingredient in the United States, the API manufacturer ordinarily must file a Drug




13
  See Federal Trade Commission, Pay-for-Delay: How Drug Company Pay-Offs Cost Consumers
Billions 8 (2010), https://www.ftc.gov/sites/default/files/documents/reports/pay-delay-how-drug-
company-payoffs-cost-consumers-billions-federal-trade-commission-staff-
study/100112payfordelayrpt.pdf.
14
     21 C.F.R. § 314.108(a).
15
     21 C.F.R. § 314.108(b)(2).



                                                 11
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 12 of 80 PageID: 12




Master File (“DMF”) with the FDA. The DMF provides “confidential detailed information about

facilities, processes, or articles used in the manufacturing, processing, packaging, and storing of”

the API.16 The manufacturer of a final dosage form, in turn, references the DMF of each of its API

suppliers in its New Drug Application (whether Abbreviated or full).17 The FDA then reviews the

technical information contained in, and inspects the relevant facilities described in, each DMF

referenced in the ANDA or NDA. A single DMF may be referenced by multiple manufacturers.

         44.    It takes significant time to develop a process for manufacturing an API and then

prepare and file the necessary DMF.

         45.    If a manufacturer wants or needs to change its API supplier for a drug, it must file

a supplement with the FDA referencing the new API supplier’s DMF and submit data for drug

batches using the new supplier’s API. The manufacturer may only market its drug using the new

supplier’s API if the FDA approves of the change. It is time consuming to prepare and file the

necessary supplement and then obtain FDA approval of the change in API supplier.

         46.    If a current DMF holder is willing, a generic drug manufacturer may use API from

an API supplier that already has a DMF on file and reference that DMF in their ANDAs. If,

however, no current DMF holder is willing to supply the generic manufacturer with API, it must

identify a new API supplier (who does not yet have a DMF on file) and work with that supplier to

develop the API and submit a DMF.

         47.    Generally, because of the significant costs involved in qualifying an API supplier

as well as the need to continue to ensure quality control by the API supplier, it is industry practice



16
   Guidelines For Master Drug Files, § I, https://www.fda.gov/drugs/guidances-drugs/drug-master-
files-guidelines (last accessed May 13, 2021).
17
     21 CFR 314.420(b).


                                                 12
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 13 of 80 PageID: 13




for both brand and generic drug manufacturers to use only one or two API suppliers to support a

drug application.18

                                                FACTS

     A. Vascepa

        48.     Vascepa is the brand name for the icosapent ethyl drug product marketed by

Amarin, manufactured using the active pharmaceutical ingredient IPE, which is derived from

eicosapentaenoic acid (“EPA”), a type of omega-3 fatty acid derived from fish oil.

        49.     On July 26, 2012, Amarin received FDA approval to market Vascepa: “as an

adjunct to diet to reduce triglyceride (TG) levels in adult patients with severe (≥500 mg/dL)

hypertriglyceridemia.” Subsequently, the FDA determined that Vascepa was entitled to NCE

exclusivity, see supra at paragraph 41, which ran from the NDA approval date to July 26, 2017.

        50.     On December 13, 2019, the FDA approved a new indication for Vascepa: “as an

adjunct to maximally tolerated statin therapy to reduce the risk of myocardial infarction, stroke,

coronary revascularization, and unstable angina requiring hospitalization in adult patients with

elevated triglyceride (TG) levels (≥ 150 mg/dL) and . . . established cardiovascular disease or . . .

diabetes mellitus and 2 or more additional risk factors for cardiovascular disease.” The new

indication is entitled to data exclusivity, which is scheduled to expire on December 13, 2022.

        51.     Amarin currently markets Vascepa in the 1g and 500mg strengths. Amarin has raised

the price of 1g Vascepa dramatically since its launch: the list price for the 1mg strength of Vascepa was




18
  See, e.g., Mallu UR, Nair AK, Bapatu HR, Pavan Kumar M, Narla S, et al., “API Supplier
Change or Addition of Alternate API Supplier in Generic Drug Products: Cost, Quality and
Regulatory Factors” (Pharmaceutical Analytica Acta 2015) at 2 (“[T]wo suppliers shall be selected
one as main and another one as alternative supplier for generic DP development.”).



                                                   13
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 14 of 80 PageID: 14




estimated to be $308.25 per month in 2019,19 $355 per month in 2020,20 and is currently estimated

to be around $368.86.21

         52.     Vascepa is Amarin’s only product, with revenues of $607 million in 2020.22

      B. Amarin set out to lock up the world’s supply of Vascepa API for the explicit purpose
         of preventing generic competition

         53.     As discussed above, the API for Vascepa is IPE, which is derived from fish oil.

         54.     For more than a decade, Amarin has set out to lock up the world’s supply of IPE

for the explicit purpose of “protecting the potential commercial exclusivity” of Vascepa.23

         55.     From the beginning Amarin stated its intention to take advantage of manufacturing

barriers to entry to prevent competition: “We will seek to protect the potential commercial

exclusivity of [Vascepa] through a combination of obtaining and maintaining intellectual property

rights and regulatory exclusivity, taking advantage of manufacturing barriers to entry and

maintaining trade secrets.”24




19
   “J&J’s Xarelto, Amarin’s Vascepa are cost-effective, not budget friendly,” EndpointsNews (Oct.
18, 2019), https://endpts.com/jjs-xarelto-amarins-vascepa-are-cost-effective-but-not-budget-
friendly-icer/ (last accessed May 6, 2021).
20
  “A cardiologist asks: How much is too much to pay for a promising drug?,” The Philadelphia
Inquirer (Jan. 20, 2020), https://www.inquirer.com/health/expert-opinions/vascepa-price-
cardiology-triglycerides-fish-oil-20200122.html (last accessed May 6, 2021).
21
  “Vascepa Prices, Coupons, and Patient Assistant Programs,” https://www.drugs.com/price-
guide/vascepa (last accessed May 6, 2021).
22
     Amarin Corp. plc, Annual Report (Form 10-K), at F-5 (Feb. 25, 2021).
23
     Amarin Corp. plc Annual Report (Form 10-K), at 3 (Feb. 20, 2012).
24
  Id. (emphasis added); see also Amarin Corp. plc Annual Report (Form 10-K), at 21 (Feb. 27,
2014) (“FDA marketing exclusivity is separate from, and in addition to, patent protection, trade
secrets and manufacturing barriers to entry which also help protect Vascepa against generic
competition.”).



                                                14
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 15 of 80 PageID: 15




          56.    On April 18, 2013, Amarin announced that it had filed a supplemental New Drug

Application (“sNDA”) to add Chemport Inc. (“Chemport”) as an API supplier.25 In that

announcement Amarin confirmed that the “manufacturing barriers to entry” that it intended to take

advantage of are the various exclusive contracts that it used to foreclose the supply of Vascepa

API: “The addition of Chemport contributes to the planned expansion of the Vascepa

manufacturing supply chain and is additional progress toward Amarin’s goal to protect the

commercial potential of Vascepa to beyond 2030 through a combination of patent protection,

regulatory exclusivity, trade secrets and by taking advantage of manufacturing barriers to

entry.”26

          57.    Joseph Zakrewski, Amarin’s CEO, further confirmed that the key barrier to entry

was the supply of API, stating that: “The move [to add Chemport as an API supplier] also fortifies

Amarin’s efforts to shield its Vascepa patent beyond its scheduled 2030 expiration.”27

          58.    Amarin further explained its anticompetitive strategy in its 2014 Annual Report:

“Certain of our agreements with our suppliers include minimum purchase obligations and limited

exclusivity provisions based on such minimum purchase obligations. If we do not meet the

respective minimum purchase obligations in our supply agreements, our suppliers, in certain cases,

will be free to sell the active pharmaceutical ingredient of Vascepa to potential competitors . . .



25
  Press Release, Amarin Corp. plc, “Amarin Announces Approval of Supplemental New Drug
Application for Chemport as Additional Vascepa® Active Pharmaceutical Ingredient Supplier”
(Apr. 18, 2013), https://investor.amarincorp.com/news-releases/news-release-details/amarin-
announces-approval-supplemental-new-drug-application (last accessed May 6, 2021).
26
     Id. (emphasis added).
27
  “Amarin wins U.S. nod to add S. Korea supplier,” Hartford Business Journal (Apr. 19, 2013)
(emphasis added), https://www.hartfordbusiness.com/article/amarin-wins-us-nod-to-add-s-korea-
supplier (last accessed May 6, 2021).



                                                15
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 16 of 80 PageID: 16




While we anticipate that intellectual property barriers and FDA regulatory exclusivity will be the

primary means to protect the commercial potential of Vascepa, the availability of Vascepa active

pharmaceutical ingredient from our suppliers to our potential competitors would make our

competitors’ entry into the market easier and more attractive.”28

         59.     Amarin expected its scheme to work, and wanted the market to know that fact: “In

April 2012, the FDA published draft guidance for companies that may seek to develop generic

versions of Vascepa. If an application for a generic version of Vascepa were filed and if new

chemical entity, or NCE exclusivity is not granted to Vascepa, the FDA may accept the filing for

review and we would likely engage in costly litigation with the applicant to protect our patent

rights. If the generic filer is ultimately successful in patent litigation against us, meets the

requirements for a generic version of Vascepa to the satisfaction of the FDA (after any applicable

regulatory exclusivity period and, typically, the litigation-related 30-month stay period expires),

and is able to supply the product in significant commercial quantities, the generic company

could, with the market introduction of a generic version of Vascepa, limit our U.S. sales, which

would have an adverse impact on our business and results of operations.”29

         60.     Amarin further warned the market that failure of its anticompetitive scheme was a

material investment risk: “Risks Related to our Reliance on Third Parties – We may not be able to

maintain our exclusivity with our third-party Vascepa suppliers if we do not meet minimum

purchase obligations due to lower than anticipated sales of Vascepa.”30


28
     Amarin Corp. plc, Annual Report (Form 10-K), at 40 (March 3, 2015).
29
     Amarin Corp. plc, Quarterly Report (Form 10-Q), at 31 (Aug. 8, 2013) (emphasis added).
30
  Amarin Corp. plc, Quarterly Report (Form 10-Q), at 46 (Nov. 7, 2013); see also Amarin Corp.
plc, Quarterly Report (Form 10-Q), at 59 (Aug. 7, 2014) (“Certain of our agreements with our
suppliers include minimum purchase obligations and limited exclusivity provisions based on such
minimum purchase obligations. If we do not meet the respective minimum purchase obligations


                                                16
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 17 of 80 PageID: 17




      C. Amarin has, in fact, locked up the world’s supply of Vascepa API

           61.    To effectuate its anticompetitive scheme, Amarin has entered into exclusive or de

facto exclusive agreements with at least four of the largest suppliers for icosapent ethyl API,

and has otherwise secured exclusive supply from yet another supplier.

           62.    In February 2009 Amarin entered into a supply agreement with Japan-based

Nisshin Pharma Inc. (“Nisshin”) pursuant to which Nisshin agreed to supply Amarin with IPE

(referred to as E-EPA in the agreement).31 Amarin paid Nisshin $500,000 when the agreement was

signed, and agreed to pay Nisshin another $500,000 when Amarin obtained approval to market

Vascepa either in the U.S. or the European Union.32 The agreement contained a minimum purchase

commitment.33

           63.    Amarin believed that Nisshin was capable of producing sufficient quantities of API

to support Amarin’s launch of Vascepa.34 Nonetheless, it continued to amass API supply and

suppliers.


in our supply agreements, our suppliers, in certain cases, will be free to sell the active
pharmaceutical ingredient of Vascepa to potential competitors of Vascepa. Similarly if we
terminate certain of our supply agreements, such suppliers may be free to sell the active
pharmaceutical ingredient of Vascepa to potential competitors of Vascepa. While we anticipate
that intellectual property barriers and FDA regulatory exclusivity will be the primary means to
protect the commercial potential of Vascepa, the availability of Vascepa active pharmaceutical
ingredient from our suppliers to our potential competitors would make our competitors’ entry into
the market easier and more attractive.”).
31
    Supply Agreement Between (1) Nisshin Pharma Inc. (“Nisshin”) and (2) Amarin
Pharmaceuticals     (Ireland)   Ltd.     (“Amarin”),   dated   February    23, 2009,
https://www.sec.gov/Archives/edgar/data/897448/000095016209000453/ex4_86.htm    (last
accessed May 6, 2021).
32
     Id. at 15.
33
     Id.
34
  Amarin Corp. plc, Annual Report (Form 10-K), at 10-11 (February 29, 2012); see also Press
Release, Amarin Corp. plc, “Amarin Announces Additional Vascepa® (icosapent ethyl) Supplier”
(Dec. 11, 2012) (“Amarin’s current plan is to launch Vascepa based on product produced by its


                                                  17
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 18 of 80 PageID: 18




           64.   In June 2011, the BBC reported that Amarin had entered into a supply agreement

with Scotland-based Equateq Ltd. (“Equateq”) pursuant to which Equateq agreed to supply Amarin

with the API needed to manufacture Vascepa.35 Amarin again committed to significant, long-term

purchases: “Under the terms of the contract, Amarin Corporation is committed to buying £6.1m

worth of API concentrate from Equateq in year one, rising to £12.3m in year four.”36 In fact,

although the CEO of Equateq refused to provide further specifics of the supply agreement, he

claimed it was worth £100m over its life.37 Amarin revealed to investors in August 2011 that the

minimum purchase commitment was intended to prevent Equateq from selling Vascepa API to

any potential competitor of Amarin.38 Amarin also paid Equateq a $1m “commitment fee” in May

2011.39 Equateq was acquired by BASF in May 2012.40




existing API supplier, Nisshin Pharma”), https://www.globenewswire.com/en/news-
release/2012/12/11/510754/18362/en/Amarin-Announces-Additional-Vascepa-R-icosapent-
ethyl-Supplier.html (last accessed May 6, 2021)
35
    “Drug firm Equateq secures big US order,” BBC News (July 4, 2011),
https://www.bbc.com/news/uk-scotland-scotland-business-14013747 (last accessed May 6, 2021).
36
     Id.
37
  “Equateq nets £100m deal to supply fish oil for heart treatment,” The Scotsman (June 29, 2011),
https://www.scotsman.com/business/equateq-nets-ps100m-deal-supply-fish-oil-heart-treatment-
1670500 (last accessed May 6, 2021).
38
   Amarin Corp. plc Quarterly Report (Form 10-Q), at 9 (Aug. 9, 2011) (“Following FDA
approvals of [Vascepa], both agreements [with Equateq and Chemport Inc. (see para. 53 below)]
include annual purchase levels to enable Amarin to maintain exclusivity with each respective
supplier, and to prevent potential termination of the agreements.”).
39
     Id.
40
  “BASF completes omega-3 portfolio with Equateq buy,” NUTRAingredients.com (May 8,
2012),         https://www.nutraingredients.com/Article/2012/05/09/BASF-completes-omega-3-
portfolio-with-Equateq-buy# (last accessed May 6, 2021).



                                               18
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 19 of 80 PageID: 19




           65.   Also in 2011, Amarin secured an exclusive supply contract with Korea-based

Chemport Inc. (“Chemport”).41 This agreement also contains minimum purchase requirements to

prevent Chemport from selling API to potential generic manufacturers,42 and Amarin is required

to pay Chemport in cash for any shortfall in the minimum purchase obligations.43 As part of the

agreement, Amarin agreed to pay Chemport $1.1m for the purchase of raw materials and to provide

an additional $3.3m to Chemport as as equity investment.44 During the nine months ended

September 30, 2013, the Company made payments of $4.8 million to Chemport.45

           66.   Equateq and Chemport were approved by the FDA to manufacture Vascepa API in

April 2013.46

           67.   In December 2012, Amarin announced that it had entered into an additional

exclusive agreement with a fourth supplier, an “exclusive consortium” of companies including

Canada-based Slanmhor Pharmaceutical, Inc., Ocean Nutrition Canada, and Novasep (collectively

referred to in this Complaint as “Novasep”).47 As part of the agreement, Amarin agreed to pay up

to $2.3 million in development fees and a “commitment” of up to $15 million, credited against

future API material purchase.48 The Company made payments of $3.9 million to Novasep in the


41
     Amarin Corp. plc Quarterly Report (Form 10-Q), at 9 (Aug. 9, 2011).
42
  Id. (“Following FDA approvals of [Vascepa], both agreements [with Equateq and Chemport]
include annual purchase levels to enable Amarin to maintain exclusivity with each respective
supplier, and to prevent potential termination of the agreements.”).
43
     Amarin Corp. plc Annual Report (Form 10-K), at F-25 (Feb. 27, 2014).
44
     Id.
45
     Amarin Corp. plc Quarterly Report (Form 10-Q), at 15 (Nov. 7, 2013).
46
     Amarin Corp. plc Quarterly Report (Form 10-Q), at 13 (May 9, 2013).
47
  Press Release, Amarin Corp. plc, “Amarin Announces Additional Vascepa® (icosapent ethyl)
Supplier” (Dec. 11, 2012).
48
     Amarin Corp. plc Quarterly Report (Form 10-Q), at 13 (May 9, 2013).



                                                19
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 20 of 80 PageID: 20




quarter in which the agreement was signed,49 and an additional $1.4 million in the following

quarter.50 The Novasep agreement includes minimum purchase obligations, and Amarin is required

to make cash payments to Novasep in the event of a shortfall.51 During the nine months ended

September 30, 2013, the Company made payments of $6.1 million to Novasep.52 In July 2014

Amarin cancelled the agreement with the consortium and in July 2015 it entered a new agreement

with Novasep in its own right.53

           68.   The Company purchased approximately $25.7 million worth of Vascepa API in

2013 from Nisshin and Chemport, and also paid $13.9 million to Novasep related to

“commitments,” stability and technical batches, and advances on future API purchases.54

           69.   In October 2013, Amarin received bad news from the FDA which “was seen by

most observers as the death blow for Amarin’s efforts to gain wider approval.”55 Although this

was expected to result in less-than-hoped-for demand for Vascepa, Novasep and BASF planned to

continue supplying Vascepa API at the agreed-upon pace.56




49
     Id.
50
     Amarin Corp. plc Quarterly Report (Form 10-Q), at 15 (Aug. 8, 2013).
51
     Id.
52
     Amarin Corp. plc Quarterly Report (Form 10-Q), at 15 (Nov. 7, 2013).
53
     Amarin Corp. plc Annual Report (Form 10-K), at 14 (Feb. 25, 2016).
54
     Amarin Corp. plc Quarterly Report (Form 10-Q), at 33 (Nov. 7, 2013).
55
  “Novasep to keep supplying Amarin with Vascepa API,” Outsourcing-Pharma.com (Oct. 30,
2012),  https://www.outsourcing-pharma.com/Article/2013/10/30/Novasep-to-keep-supplying-
Amarin-with-Vascepa-API (last accessed May 6, 2021).
56
     Id.



                                                20
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 21 of 80 PageID: 21




        70.    Finally, Amarin has secured significant additional supply from an another Japan-

based supplier, Nippon Suisan, and that company’s supply is not available to any U.S. generic.57

        71.    The foregoing agreements between Amarin and the Vascepa API suppliers were

intended to and have limited competition in the market for generic Vascepa. At bottom, the API

suppliers took millions of dollars in payments from Amarin in exchange for an agreement not to

sell the essential API, regardless of whether Amarin needed the API for its own production needs

or whether there were other market opportunities for the sale of the API. By foreclosing API supply

from generic competitors, Amarin has been able to capture supracompetitive profits from the

inflated sales of Vascepa, and has shared those supracompetitive profits with the API suppliers to

buy their complicity in the anticompetitive scheme.

     D. Amarin secured more than twice the API supply than it needs for legitimate business
        purposes

        72.    In February 2019, Amarin’s CEO John Thero stated that Amarin’s anticipated 2019

sales of Vascepa amounted to $350 million, but the company was purchasing API to support sales

of more than $700 million.58 Thero was clear that Amarin was not raising its guidance or expecting

to sell more than $700 million in Vascepa that year, but was merely purchasing excess supply.59




57
  “Amarin: What The Street Hasn’t Factored In And Why Amarin Is Worth $80,” Seeking Alpha
(Oct. 9, 2018) (“Nippon Suisan (1332 JT), or better known as “Nissui” in the Japanese stock
market, has 420 tons worth of annual high-grade EPA supply, solely aimed for the further roll-out
of Amarin’s Vascepa.”), https://seekingalpha.com/article/4210747-amarin-what-street-hasn’t-
factored-in-and-why-amarin-is-worth-80 (last accessed May 6, 2021).
58
    Amarin Corp. plc Earnings Call (Feb. 27, 2019), https://www.fool.com/earnings/call-
transcripts/2019/02/27/amarin-corporation-plc-amrn-q4-2018-earnings-confe.aspx (last accessed
May 6, 2021).
59
   Id. (“Hey, we could be wrong on our guidance. Our guidance doesn’t assume any earlier
approval from the FDA. And they had their mind to our product as four-year dating. Dating, one
of the things we spent a lot of time in the development of this product was the stability of it and


                                                21
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 22 of 80 PageID: 22




         73.     At the same time that Amarin was purchasing more than twice its supply needs for

2019 from its existing suppliers, Amarin was in the process of locking up 420 tons worth of

additional annual supply.60 For comparison, the entire U.S. market for Vascepa is estimated to

require 450 tons per year.

      E. Amarin’s excess supply makes no economic sense absent anticompetitive advantages,
         and is contrary to industry practice

         74.     In Amarin’s own words: “The agreements with each of our API suppliers

contemplate phased manufacturing capacity expansions designed to create sufficient

manufacturing capacity to meet anticipated demand for API material for [Vascepa] following FDA

approval. Accordingly, Nisshin and our other potential suppliers are currently working to expand

and qualify their production capabilities to meet regulatory requirements to manufacture the API

for [Vascepa]. These API suppliers are self-funding these expansion and qualification plans with

contributions from Amarin.”61

         75.     Amarin provided further detail about the expenses necessary to develop and

maintain so many API suppliers: “Among the conditions for FDA approval of a pharmaceutical

product is the requirement that the manufacturer’s quality control and manufacturing procedures

conform to current Good Manufacturing Practice, or cGMP, which must be followed at all times.

The FDA typically inspects manufacturing facilities before regulatory approval of a product




preventing oxidation, etc. So, it’s got a long shelf life. So, they figure that that’s the right
investment to be made.”).
60
  “Amarin: What The Street Hasn’t Factored In And Why Amarin Is Worth $80,” Seeking Alpha
(Oct. 9, 2018), https://seekingalpha.com/article/4210747-amarin-what-street-hasnt-factored-in-
and-why-amarin-is-worth-80 (“Nippon Suisan (1332 JT), or better known as “Nissui” in the
Japanese stock market, has 420 tons worth of annual high-grade EPA supply, solely aimed for the
further roll-out of Amarin’s Vascepa.”).
61
     Amarin Corp. plc Annual Report (Form 10-K), at 11 (Feb. 20, 2012) (emphasis added).


                                                22
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 23 of 80 PageID: 23




candidate, such as [Vascepa], and on an ongoing basis. In complying with cGMP regulations,

pharmaceutical manufacturers must expend resources and time to ensure compliance with product

specifications as well as production, record keeping, quality control, reporting, and other

requirements. Our NDA filed with the FDA for [Vascepa] references one supplier of our API,

Nisshin, with which we have had the longest relationship and which we believe is qualified to

support our initial commercial launch of [Vascepa]. We have defined with the FDA our plan and

specifications for qualifying the additional API suppliers. We intend to submit sNDAs62 for the

use of these additional API suppliers after the suppliers successfully complete the specified process

and facility qualifications and after the NDA for the MARINE indication is approved.”63

         76.     As these public statements confirm, it is expensive and time consuming for each

new API supplier to develop, obtain regulatory approval for, and maintain quality control of its

API manufacturing process, and Amarin bears a significant share of that burden.

         77.     On the other hand, it is possible64 and less expensive to scale up the supply from an

existing manufacturer than it is to qualify additional suppliers. Consequently, standard industry

practice is to have only one or two API suppliers.

         78.     In addition to saving initial setup costs, the benefits of scale result in volume



62
     Defined in paragraph 68 above.
63
  Id.; see also Amarin Corp. plc Quarterly Report, at 16 (Nov. 8, 2011) (“We anticipate incurring
certain costs associated with the qualification of product produced by [Nishhin, Equateq, and
Chemport].”).
64
   Amarin Corp. plc Annual Report (Form 10-K), at 75 (Feb. 27, 2019) (“our current supply chain
is scalable”); see also, Amarin Corp. plc Earnings Conference Call Transcript (Feb. 27, 2019)
(“We have a supplier network that consists of over 20 independent companies. The API piece of
that – we have multiple suppliers on. They’re competing with one another. And they’re interested
in expanding capacity.”), https://www.fool.com/earnings/call-transcripts/2019/02/27/amarin-
corporation-plc-amrn-q4-2018-earnings-confe.aspx (last accessed May 6, 2021).



                                                  23
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 24 of 80 PageID: 24




discounts,65 which Amarin foregoes by engaging additional suppliers with minimum purchase

requirements.

        79.     Given these inefficiencies, the only economic advantages from having four API

suppliers, and obtaining excess API inventory, results from the inability of generic competitors to

obtain API supply.

     F. Amarin’s scheme succeeded in thwarting generic competition

        80.     DRL obtained final FDA approval on August 7, 2020,66 but has still been unable to

secure a supply of API sufficient to support a launch of its generic Vascepa.67

        81.     Hikma, on the other hand, was able to launch on November 5, 2020,68 but was

forced to release limited quantities due to supply constraints.69




65
  Amarin Corp. plc Annual Report (Form 10-K), at 75 (Feb. 27, 2019) (“Certain of our API supply
agreements contain provisions under which the cost of supply to us decreases as we purchase
increased product volume.”).
66
             Product             Details              for          ANDA           209400,
https://www.accessdata.fda.gov/scripts/cder/ob/results_product.cfm?Appl_Type=A&Appl_No=2
09499#312 (last accessed May 6, 2021).
67
   DRL Complaint at ¶ 81 (“Nonetheless, despite DRL’s best efforts to launch in a timely manner,
it is still unable to do so. The only reason why DRL still cannot launch is because Amarin
contracted with suppliers of icosapent ethyl API not to sell to generic manufacturers including
DRL, either through literal exclusive contract or through buying up all available supplies, such
that DRL cannot acquire the necessary API to support a timely commercial launch.”) see also id.
at ¶ 8 (“But for Amarin’s locking up of the icosapent ethyl API supply, DRL would have been
ready, willing, and able to launch in August 2020, upon receiving regulatory approval.”).
68
  Press Release, Hikma Pharmaceuticals plc, “Hikma launches Icosapent Ethyl Capsules” (Nov.
5, 2020), https://www.hikma.com/newsroom/article-i4928-hikma-launches-icosapent-ethyl-
capsules/ (last accessed May 6, 2021).
69
  “Amarin launches Vascepa in all-important Europe as it slowly bleeds share to U.S. generic,”
Fierce Pharma (Apr. 6, 2021), https://www.fiercepharma.com/marketing/amarin-launches-
vascepa-all-important-europe-as-blockbuster-to-be-heart-drug-slowly (last accessed May 6,
2021).



                                                 24
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 25 of 80 PageID: 25




       82.     For its part, Amarin believes its scheme is working, and wants the market to know:

“We have heard from various suppliers that they have been approached regarding supplying API

for generic use. These suppliers informed us that they turned down such approaches for various

reasons including that they don’t have excess capacity.”70 And in a press release discussing the

Court of Appeals decision Amarin knowingly conveyed that generic manufacturers “are likely to

have limited supply capacity.”71

                                         CAUSATION

       83.     But for the anticompetitive conduct alleged above, generic icosapent ethyl would

have entered the market as early as August 2020, the date of DRL’s final ANDA approval, because,

absent Amarin’s anticompetitive conduct, there would have been sufficient supply of Vascepa API

for DRL to do so.

       84.     Likewise, absent the Defendants’ anticompetitive conduct, Hikma would have

launched its generic Vascepa at full supply because, absent Amarin’s anticompetitive conduct,

there would have been sufficient supply of Vascepa API for Hikma to do so.

       85.     Instead, Defendants willfully and unlawfully maintained Amarin’s monopoly

power in the relevant market by engaging in a conspiracy to exclude competition and maintain

supracompetitive prices for Vascepa. Defendants implemented their conspiracy via their exclusive

contracts and other conduct alleged herein.




70
   Amarin Corp. plc Earnings Call Transcript (Apr. 13, 2020), https://www.fool.com/earnings/call-
transcripts/2020/04/13/amarin-corporation-plc-amrn-q1-2020-earnings-call.aspx (last accessed
May 6, 2021).
71
   Press Release, Amarin Corp. plc, “Amarin Provides Update Following Ruling in Vascepa®
ANDA Patent Litigation” (Sep. 3, 2020), https://investor.amarincorp.com/news-releases/news-
release-details/amarin-provides- update-following-ruling-vascepar-anda-patent.


                                               25
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 26 of 80 PageID: 26




       86.     The only impediment to DRL’s generic icosapent ethyl entering the market is

Defendants’ unlawful conduct.

       87.     Likewise, the only impediment to Hikma’s fully supplying demand for generic

icosapent ethyl is Defendans’ unlawful conduct.

       88.     Defendants’ conspiracy had the purpose and effect of preventing competition to

Vascepa, permitting Amarin to maintain supracompetitive prices for Vascepa, enabling Amarin to

sell Vascepa without competition, and allowing Amarin to reap monopoly profits (and share those

monopoly profits with the API-supplier defendants), to the detriment of purchasers.

                            MARKET POWER AND DEFINITION

       89.     The pharmaceutical marketplace is characterized by a “disconnect” between

product selection and the payment obligation. State laws prohibit pharmacists from dispensing

many pharmaceutical products, including Vascepa, to patients without a prescription. The

prohibition on dispensing certain products without a prescription creates this disconnect. The

patient’s doctor chooses which product the patient will buy while the patient (and in most cases

his or her insurer) has the obligation to pay for the product.

       90.     Brand manufacturers, including Amarin, exploit this price disconnect by employing

large sales forces that visit doctors’ offices and persuade them to prescribe the brand

manufacturers’ products. These sales representatives do not advise doctors of the cost of the

branded products. Studies show that doctors typically are not aware of the relative costs of brand

pharmaceuticals and, even when they are aware of the relative costs, they are largely insensitive

to price differences because they do not pay for the products. The result is a marketplace in which

price plays a comparatively unimportant role in product selection.

       91.     The relative unimportance of price in the pharmaceutical marketplace reduces what



                                                 26
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 27 of 80 PageID: 27




economists call the price elasticity of demand - the extent to which unit sales go down when price

goes up. This lower price elasticity, in turn, gives brand manufacturers the ability to raise prices

substantially above marginal cost without losing so many sales as to make the price increase

unprofitable. The ability to profitably raise prices substantially above marginal costs is what

economists and antitrust courts refer to as market power. The result of these pharmaceutical market

imperfections and marketing practices is that brand manufacturers gain and maintain market power

with respect to many branded prescription pharmaceuticals, including Vascepa.

       92.     Throughout the relevant time period, Amarin had monopoly power in the market

for Vascepa because they had the power to exclude competition and/or raise or maintain the price

of Vascepa and generic equivalents at supra-competitive levels without losing enough sales to

make supra-competitive prices unprofitable.

       93.     A small but significant non-transitory increase to the price of brand Vascepa would

not have caused a significant loss of sales sufficient to make the price increase unprofitable.

       94.     Brand Vascepa does not exhibit significant, positive cross-elasticity of demand

with respect to price with any other product for the treatment of hypertriglyceridemia.

       95.     Brand Vascepa is differentiated from all other products currently on the market for

treatment of hypertriglyceridemia.

       96.     Amarin needed to control only brand Vascepa and its AB-rated generic equivalents,

and no other products, in order to maintain the price of icosapent ethyl profitably at

supracompetitive prices. Only the market entry of competing, AB-rated generic versions of

Vascepa unconstrained by supply issues would render Amarin unable to profitably maintain their

prices for Vascepa without losing substantial sales.

       97.     Amarin had, and exercised, the power to exclude generic competition to brand



                                                 27
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 28 of 80 PageID: 28




Vascepa.

       98.     At all material times, high barriers to entry protected branded Vascepa from the

forces of price competition.

       99.     There is direct evidence of market power and anticompetitive effects available in

this case sufficient to show Amarin’s ability to control the price of Vascepa and generic Vascepa,

and to exclude relevant competitors, without the need to show the relevant antitrust markets. The

direct evidence consists of, inter alia, the following facts: (a) generic Vascepa would have entered

the market at a substantial discount to brand Vascepa but for Defendants’ anticompetitive conduct;

(b) Amarin’s gross margin on Vascepa at all relevant times was very high; and (c) Amarin never

lowered the price of Vascepa to the competitive level in response to the pricing of other brand or

generic drugs, and indeed enjoyed rising sales as it dramatically increased the price of Vascepa.

       100.    To the extent proof of monopoly power by defining a relevant product market is

required, Plaintiffs allege that the relevant antitrust market is the market for Vascepa and its AB-

rated generic equivalents.

       101.    The United States, the District of Columbia, and the U.S. territories constitute the

relevant geographic market.

       102.    Amarin market share in the relevant market was 100% prior to Hikma’s constrained

generic launch, implying substantial monopoly power.

                                      MARKET EFFECTS

       103.    Amarin willfully and unlawfully maintained their market power by engaging in an

overarching scheme to exclude competition. Amarin designed a scheme to delay competition on

the products’ merits to further Amarin’s anticompetitive purpose of forestalling generic

competition against Vascepa. Amarin carried out the scheme with the anticompetitive intent and



                                                28
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 29 of 80 PageID: 29




effect of maintaining supra-competitive prices for icosapent ethyl.

       104.       Defendants’ acts and practices had the purpose and effect of restraining competition

unreasonably and injuring competition by protecting brand Vascepa from competition. These

actions allowed Amarin to maintain a monopoly and exclude competition in the market for

Vascepa and its AB-rated generic equivalents, to the detriment of Plaintiffs and all other members

of the Classes.

       105.       Defendants’ exclusionary conduct delayed generic competition and unlawfully

enabled Amarin to sell Vascepa without generic competition. Were it not for Defendants’ illegal

conduct, one or more generic versions of Vascepa would have entered the market sooner.

       106.       Defendants’ exclusionary conduct also limited Hikma’s launch of generic Vascepa,

enabling Amarin to sell Vascepa with reduced generic competition.

       107.       Competition among drug manufacturers enables all purchasers of the drug to buy

drugs, including both the original drug and its subsequent competitors, at substantially lower

prices. Consequently, drug manufacturers—and those that share in their profits—have a strong

incentive to delay and limit competition, and purchasers experience substantial cost inflation from

any such delay or limitation.

       108.       Defendants’ anticompetitive conduct caused Plaintiffs and all members of the

Classes to pay more than they would have paid for Vascepa and generic equivalents absent their

illegal conduct.

       109.       If generic competitors had not been unlawfully prevented from entering the market

earlier and competing in the relevant markets, Plaintiffs and members of the Classes would have

paid less for icosapent ethyl by (a) paying lower prices on their remaining brand purchases of

Vascepa, and/or (b) substituting purchases of less-expensive generic Vascepa for their purchases



                                                   29
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 30 of 80 PageID: 30




of more-expensive brand Vascepa.

       110.    Thus, Defendants’ unlawful conduct deprived Plaintiffs and members of the

Classes of the benefits from the competition that the antitrust laws are designed to ensure.

                                     ANTITRUST IMPACT

       111.    During the relevant time period, Plaintiffs and members of the Classes purchased

substantial amounts of Vascepa indirectly from Amarin. As a result of Defendants’ illegal conduct,

Plaintiffs and the members of the Classes were compelled to pay, and did pay, artificially inflated

prices for Vascepa. Those prices were substantially greater than the prices that members of the

Classes would have paid absent the illegal conduct alleged herein, because: (1) the price of brand-

name Vascepa was artificially inflated by Defendants’ illegal conduct, and (2) members of the

Classes have been deprived of the opportunity to purchase lower-priced generic versions of

Vascepa. The supracompetitive prices were paid at the point of sale, which is where Plaintiffs and

the Classes suffered antitrust impact.

       112.    As a consequence, Plaintiffs and members of the Classes have sustained substantial

damages to their business and property in the form of overcharges. The full amount and form of

such damages will be calculated after discovery and upon proof at trial. Commonly used and well-

accepted economic models can be used to measure both the extent and the amount of the

supracompetitive charge passed through the chain of distribution to Plaintiffs and the members of

the Classes.

       113.    General economic theory recognizes that any overcharge at a higher level of

distribution generally results in higher prices at every level below. See Hovenkamp, FEDERAL

ANTITRUST POLICY, THE LAW OF COMPETITION AND ITS PRACTICE (1994) at 624.




                                                30
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 31 of 80 PageID: 31




According to Professor Hovenkamp, “[e]very person at every stage in the chain will be poorer as

a result of the monopoly price at the top.”

       114.    Further, the institutional structure of pricing and regulation in the pharmaceutical

drug industry assures that overcharges at the higher level of distribution result in higher prices paid

by members of the Classes.

       115.    Defendants’ anticompetitive actions enabled them to indirectly charge Plaintiffs

and the Classes prices in excess of what they otherwise would have been able to charge absent

their unlawful agreements described herein.

       116.    The prices were inflated as a direct and foreseeable result of Defendants’

anticompetitive conduct.

       117.    The inflated prices the Classes paid are traceable to, and the foreseeable result of,

the overcharges by Amarin.

                      INTERSTATE AND INTRASTATE COMMERCE

       118.    During the relevant time period, Defendants used various devices to effectuate the

illegal acts alleged herein, including the United States mail, interstate and foreign travel, and

interstate and foreign wire commerce. All Defendants engaged in illegal activities, as charged

herein, within the flow of, and substantially affecting, interstate commerce.

       119.    During the relevant time period, branded Vascepa, manufactured and sold by

Amarin, was shipped into each state and was sold to or paid for by Plaintiffs and members of the

Classes.

       120.    During the relevant time period, in connection with the purchase and sale of

branded Vascepa, money exchanged hands and business communications and transactions

occurred in each state.



                                                  31
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 32 of 80 PageID: 32




       121.    Defendants’ conduct as set forth in this complaint had substantial effects on

interstate and intrastate commerce in that, inter alia, distributors and retailers within each state

were foreclosed from offering cheaper Vascepa and generic icosapent ethyl to Plaintiffs and

members of the Classes purchasing inside each state. Defendants’ conduct materially deprived the

consuming public—including hundreds, if not thousands, of purchasers in each state—of choice

to purchase more affordable versions of Vescepa. The absence of competition to Vascepa has, and

continues to, directly and substantially affect and disrupt commerce within each state. Defendants’

unlawful anticompetitive agreement has thus affected commerce in each state.

                              CLASS ACTION ALLEGATIONS

       122.    Plaintiffs bring this action on their own behalf and on behalf of all others similarly

situated as a class action under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure

(“Damages Class”):

               All persons and entities who indirectly purchased, paid and/or
               provided reimbursement for some or all of the purchase price for
               Vascepa, other than for resale, in the States of Alabama, Alaska,
               Arizona, Arkansas, California, Colorado, Connecticut, Delaware,
               Florida, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky,
               Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
               Mississippi, Missouri, Montana, Nebraska, Nevada, New
               Hampshire, New Jersey, New Mexico, New York, North Carolina,
               North Dakota, Oklahoma, Oregon, Pennsylvania, Rhode Island,
               South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont,
               Virginia, Washington, West Virginia, Wisconsin, Wyoming, the
               District of Columbia, and Puerto Rico, at any time during the period
               from August 7, 2020 through and until the anticompetitive effects
               of Defendants’ challenged conduct cease (the “Class Period”).

       123.    Plaintiffs bring this action on their own behalf and on behalf of all others similarly

situated as a class action under Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure

(“Injunctive Relief Class”)

               All persons and entities who purchased, paid and/or provided
               reimbursement for some or all of the purchase price for Vascepa,

                                                32
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 33 of 80 PageID: 33




               other than for resale, in the United States at any time during the
               period from August 7, 2020 through and until the anticompetitive
               effects of Defendants’ challenged conduct cease (the “Class
               Period”).

       124.    Excluded from the Classes are:

               a.     Defendants and their counsel, officers, directors, management, employees,

                      subsidiaries, and affiliates;

               b.     all federal governmental entities;

               c.     all persons or entities who purchased Vascepa for purposes of resale or

                      directly from Amarin or their affiliates;

               d.     fully insured health plans (i.e., health plans that purchased insurance from

                      another third-party payer covering 100% of the plan’s reimbursement

                      obligations to its members);

               e.     any “flat co-pay” consumers whose purchases of Vascepa were paid in part

                      by a third-party payer and whose co-payment was the same regardless of

                      the retail purchase price;

               f.     pharmacy benefit managers;

               g.     all counsel of record; and

               g.     all judges assigned to this case and any members of their immediate

                      families.

       125.    Members of the Classes are so numerous that joinder is impracticable. Plaintiffs

believe that there are hundreds of thousands of members of the Classes, in an amount to be

determined in discovery and at trial. Further, the identities of class members will be readily

ascertainable through business records kept in regular order.

       126.    Plaintiffs’ claims are typical of the claims of members of the Classes. Plaintiffs and

all members of the Classes were damaged by the same wrongful conduct by Defendants, and all

paid artificially inflated prices for Vascepa and were deprived of the benefits of competition from

less expensive generic versions as a result of Defendants’ conduct.


                                                   33
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 34 of 80 PageID: 34




       127.    Plaintiffs will fairly and adequately protect and represent the interests of the

Classes. Plaintiffs’ interests are coincident with, and not antagonistic to, the Classes.

       128.    Plaintiffs are represented by counsel who are experienced and competent in the

prosecution of class action litigation, and who have particular experience with class action

litigation involving the pharmaceutical industry.

       129.    Questions of law and fact common to the Classes include:

               a.      whether Amarin unlawfully maintained monopoly power through all or part

                       of its overarching scheme;
               b.      whether     Defendants’    anticompetitive    scheme     suppressed   generic

                       competition to Vascepa;

               c.      as to those parts of Defendants’ challenged conduct for which such

                       justifications may be offered, whether there exist cognizable, non-pretextual

                       procompetitive justifications, which Defendants’ challenged conduct was

                       the least restrictive means of achieving, that offset the harm to competition

                       in the markets in which Vascepa is sold;

               d.      whether direct proof of Amarin’s monopoly power is available, and if

                       available, whether it is sufficient to prove Amarin’s monopoly power

                       without the need to also define a relevant market;

               e.      to the extent a relevant market or markets must be defined, what that

                       definition is, or those definitions are;

               f.      determination of a reasonable estimate of the amount of delay Defendants’

                       unlawful monopolistic, unfair, and unjust conduct caused;

               g.      whether Defendants’ scheme, in whole or in part, has substantially affected

                       interstate commerce;

               h.      whether Defendants’ scheme, in whole or in part, has substantially affected

                                                  34
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 35 of 80 PageID: 35




                       intrastate commerce;

               i.      whether Defendants foreclosed the supply of icosapent ethyl API.

               j.      whether Amarin possessed the ability to control prices and/or exclude

                       competition for Vascepa during the Class Period;

               k.      Whether Defendants’ unlawful monopolistic conduct was a substantial

                       contributing factor in causing some amount of delay of the entry of AB-

                       rated generic Vascepa;

               l.      Whether Defendants’ unlawful monopolistic conduct was a substantial

                       contribuiting factor in limiting the amount of generic Vascepa available

                       upon the launch of the first generic icosapent ethyl product;

               m.      whether Defendants’ scheme, in whole or in part, caused antitrust injury to

                       the business or property of Plaintiffs and members of the Damages Class in

                       the nature of overcharges; and

               n.      the quantum of overcharges paid by the Damages Class in the aggregate.

       130.    Dendants acted or refused to act on grounds that apply generally to the Classes, so

that final injunctive relief or corresponding declaratory relief is appropriate respecting the Classes

as a whole.

       131.    Questions of law and fact common to members of the Damages Class predominate

over questions, if any, that may affect only individual Damages Class members, because

Defendants have acted on grounds generally applicable to the entire Damages Class. Such

generally applicable conduct is inherent in Defendants’ wrongful conduct.

       132.    Class action treatment is a superior method for the fair and efficient adjudication of

this controversy. Among other things, class treatment will permit a large number of similarly



                                                 35
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 36 of 80 PageID: 36




situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

and without the unnecessary duplication of evidence, effort, and expense that numerous individual

actions would engender. The benefits of proceeding through the class mechanism, including

providing injured persons or entities with a method for obtaining redress on claims that might not

be practicable to pursue individually, substantially outweigh any difficulties that may arise in

management of this class action.

       133.     Plaintiffs know of no difficulty to be encountered in the maintenance of this action

that would preclude its maintenance as a class action.

                                    CLAIMS FOR RELIEF
                                  FIRST CLAIM FOR RELEIF
                               For Monopolization Under State Law
                                       (Against Amarin)

       134.     Plaintiffs incorporate by reference all of the allegations above as though fully set

forth herein.

       135.     Plaintiffs bring this claim on behalf of the Damages Class.

       136.     The relevant market consists of Vascepa and its generic equivalents.

       137.     As described above, throughout the relevant time period Amarin possessed

monopoly power nationwide and in each of the state and its territories in the market for Vascepa

and its generic equivalents.

       138.     At all relevant times, Amarin possessed substantial market power (i.e., monopoly

power) in the relevant market. Amarin possessed the power to control prices in, prevent prices

from falling in, and exclude competitors from the relevant market.

       139.     Through their overarching anticompetitive scheme, as alleged above, Amarin

willfully maintained their monopoly power in the relevant market using restrictive or exclusionary

conduct, rather than by means of greater business acumen or a historic accident, and thereby


                                                 36
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 37 of 80 PageID: 37




injured Plaintiffs and the Classes. Amarin’s anticompetitive conduct was done with the specific

intent to maintain its monopoly in the market for Vascepa in the United States.

       140.    Amarin knowingly and intentionally engaged in this anticompetitive scheme to

monopolize the Vascepa market as described above. Amarin accomplished this scheme by, inter

alia, (1) entering into exclusive supply agreements with at least four different icosapent ethyl API

suppliers; (2) otherwise foreclosing the supply of icosapent ethyl API; and (3) raising and

maintaining prices so that Plaintiffs and members of the Classes would pay for Vascepa at

supracompetitive prices.

       141.    The goal, purpose, and effect of Amarin’s scheme was to prevent and delay the sale

of generic Vascepa in the United States at prices significantly below Amarin’s prices for Vascepa,

thereby effectively preventing the average market price of Vascepa and its generic equivalents

from declining dramatically.

       142.    The goal, purpose and effect of Amarin’s scheme was also to maintain and extend

its monopoly power with respect to Vascepa and its generic equivalents. Amarin’s illegal scheme

allowed it to continue charging supracompetitive prices for Vascepa, without a substantial loss of

sales, reaping substantial unlawful monopoly profits.

       143.    Plaintiffs and members of the Damages Class purchased substantial amounts of

Vascepa indirectly from Amarin.

       144.    As a result of Amarin’s illegal conduct, Plaintiffs and members of the Damages

Class were compelled to pay, and did pay, more than they would have paid for their requirements

of Vascepa and its generic equivalents absent Amarin’s illegal conduct. But for Amarin’s illegal

conduct, competitors would have begun selling generic Vascepa during the relevant period, and

prices for Vascepa and its generic equivalents would have been lower, sooner.



                                                37
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 38 of 80 PageID: 38




        145.   Had manufacturers of generic Vascepa entered the market and lawfully competed

with Amarin earlier, Plaintiffs and other members of the Damages Class would have substituted

lower-priced generic Vascepa for the higher-priced brand-name Vascepa for some or all of their

requirements of Vascepa and its generic equivalents, and/or would have paid lower net prices on

their remaining Vascepa and/or AB-rated bioequivalent purchases.

        146.   By engaging in the foregoing conduct, Amarin violated the following state antitrust

laws:

           a. Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases of Vascepa in

               Arizona by members of the Damages Class.

           b. Cal. Bus. & Prof. Code §§ 16700, with respect to purchases of Vascepa in

               California by members of the Damages Class.

           c. C.G.S.A. §§ 35-27, et seq., with respect to purchases of Vascepa in Connecticut by

               members of the Damages Class.

           d. D.C. Code §§ 28-4503, et seq., with respect to purchases of Vascepa in the District

               of Columbia by members of the Damages Class.

           e. Hawaii Rev. Stat. 480-1, et seq. with respect to purchases of Vascepa in Hawaii by

               members of the Damages Class.

           f. Illinois Antitrust Act, 740 Illinois Compiled Statutes 10/1, et seq., with respect to

               purchases of Vascepa in Illinois by members of the Damages Class.

           g. Iowa Code §§ 553.5 et seq., with respect to purchases of Vascepa and AB-rated

               bioequivalents in Iowa by members of the Damages Class.

           h. Kansas Stat. Ann. § 50-101 et seq., with respect to purchases of Vascepa and AB-

               rated bioequivalents in Kansas by members of the Damages Class.



                                               38
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 39 of 80 PageID: 39




         i. Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases of Vascepa and

            AB-rated bioequivalents in Maine by consumer members of the Damages Class.

         j. Md. Com’l Law Code Ann. § 11-204(a), et seq., with respect to purchases of

            Vascepa and AB-rated bioequivalents in Maryland by members of the Damages

            Class.

         k. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases of Vascepa

            and AB-rated bioequivalents in Michigan by members of the Damages Class.

         l. Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases of Vascepa and AB-rated bioequivalents in Minnesota by members of

            the Damages Class.

         m. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases of Vascepa and AB-

            rated bioequivalents in Mississippi by members of the Damages Class.

         n. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases of Vascepa and AB-

            rated bioequivalents in Nebraska by members of the Damages Class.

         o. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases of Vascepa

            and AB-rated bioequivalents in Nevada by members of the Damages Class.

         p. N.H. Rev. Stat. Ann. §§ 356.11, et seq., with respect to purchases of Vascepa and

            AB-rated bioequivalents in New Hampshire by members of the Damages Class.

         q. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases of Vascepa and AB-

            rated bioequivalents in New Mexico by members of the Damages Class.

         r. N.Y. Gen. Bus. Law § 340, et seq., with respect to purchases of Vascepa and AB-

            rated bioequivalents in New York by members of the Damages Class.




                                            39
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 40 of 80 PageID: 40




           s. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases of Vascepa and AB-

               rated bioequivalents in North Carolina by members of the Damages Class.

           t. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases of Vascepa and

               AB-rated bioequivalents in North Dakota by members of the Damages Class.

           u. Or. Rev. Stat. § 646.730, et seq., with respect to purchases of Vascepa and AB-

               rated bioequivalents in Oregon by members of the Damages Class.

           v. R.I. Gen. Laws §§ 6-36-5 et seq., with respect to purchases of Vascepa and AB-

               rated bioequivalents in Rhode Island by members of the Damages Class.

           w. S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases of Vascepa and

               AB-rated bioequivalents in South Dakota by members of the Damages Class.

           x. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases of Vascepa and

               AB-rated bioequivalents in Tennessee by members of the Damages Class.

           y. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases of Vascepa and

               AB-rated bioequivalents in Utah by members of the Damages Class.

           z. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases of Vascepa and AB-

               rated bioequivalents in Vermont by consumer members of the Damages Class.

           aa. W.Va. Code §§ 47-18-4, et seq., with respect to purchases of Vascepa and AB-rated

               bioequivalents in West Virginia by members of the Damages Class.

           bb. Wis. Stat. §§ 133.03, et seq., with respect to purchases of Vascepa and AB-rated

               bioequivalents in Wisconsin by members of the Damages Class.

       147.    Plaintiffs and members of the Damages Class have been injured in their business

or property by reason of Amarin’s antitrust violations alleged in this Claim. Their injuries consist

of: (1) being denied the opportunity to purchase lower-priced generic Vascepa, and (2) paying



                                                40
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 41 of 80 PageID: 41




higher prices for Vascepa and its generic equivalents than they would have paid in the absence of

Amarin’s conduct. These injuries are of the type the antitrust laws were designed to prevent, and

flow from that which makes Amarin’s conduct unlawful.

       148.      Plaintiffs and the Damages Class seek damages and multiple damages as permitted

by law for their injuries by Amarin’s violations of the aforementioned statutes.

                              SECOND CLAIM FOR RELIEF
              Conspiracy and Combination in Restraint of Trade Under State Law
                                 (Against All Defendants)

       149.      Plaintiffs incorporate by reference all of the allegations above as though fully set

forth herein.

       150.      Plaintiffs bring this claim on behalf of the Damages Class.

       151.      Defendants violated the state laws identified below by entering into a series of

exclusive contracts that were intended to and did lock up supply of Vascepa API, thereby

constraining competition in the market for branded and generic Vascepa.

       152.      The agreements between Amarin and each of the API-supplier defendants

substantially, unreasonable, and unduly restrained trade in the relevant market, the purpose and

effect of which was to:

                a.   prevent generic competitors from obtaining the API necessary to manufacture

                     Vascepa;

                b. delay the entry of generic versions of Vascepa;

                c. hamper the ability of generic competitors to meet demand for their generic

                     Vascepa product; and

                d. raise and maintain the prices that Plaintiffs and the Injunction Class members

                     would pay for Vascepa to and at supra-competitive levels.



                                                  41
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 42 of 80 PageID: 42




       153.   There is no legitimate, non-pretextual, procompetitive business justification for the

exclusive contracts between Amarin and the API-supplier defendants.

       154.   The agreements between Amarin and each of the API-supplier defendants harmed

competition in the relevant market.

       155.   Defendants’ conduct violated the following state antitrust laws:

           a. Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases of Vascepa in

              Arizona by members of the Damages Class.

           b. Cal. Bus. & Prof. Code §§ 16700, with respect to purchases of Vascepa in

              California by members of the Damages Class.

           c. C.G.S.A. §§ 35-27, et seq., with respect to purchases of Vascepa in Connecticut by

              members of the Damages Class.

           d. D.C. Code §§ 28-4503, et seq., with respect to purchases of Vascepa in the District

              of Columbia by members of the Damages Class.

           e. Hawaii Rev. Stat. 480-1, et seq. with respect to purchases of Vascepa in Hawaii by

              members of the Damages Class.

           f. Illinois Antitrust Act, 740 Illinois Compiled Statutes 10/1, et seq., with respect to

              purchases of Vascepa in Illinois by members of the Damages Class.

           g. Iowa Code §§ 553.5 et seq., with respect to purchases of Vascepa and AB-rated

              bioequivalents in Iowa by members of the Damages Class.

           h. Kansas Stat. Ann. § 50-101 et seq., with respect to purchases of Vascepa and AB-

              rated bioequivalents in Kansas by members of the Damages Class.

           i. Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases of Vascepa and

              AB-rated bioequivalents in Maine by consumer members of the Damages Class.



                                               42
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 43 of 80 PageID: 43




         j. Md. Com’l Law Code Ann. § 11-204(a), et seq., with respect to purchases of

            Vascepa and AB-rated bioequivalents in Maryland by members of the Damages

            Class.

         k. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases of Vascepa

            and AB-rated bioequivalents in Michigan by members of the Damages Class.

         l. Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases of Vascepa and AB-rated bioequivalents in Minnesota by members of

            the Damages Class.

         m. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases of Vascepa and AB-

            rated bioequivalents in Mississippi by members of the Damages Class.

         n. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases of Vascepa and AB-

            rated bioequivalents in Nebraska by members of the Damages Class.

         o. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases of Vascepa

            and AB-rated bioequivalents in Nevada by members of the Damages Class.

         p. N.H. Rev. Stat. Ann. §§ 356.11, et seq., with respect to purchases of Vascepa and

            AB-rated bioequivalents in New Hampshire by members of the Damages Class.

         q. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases of Vascepa and AB-

            rated bioequivalents in New Mexico by members of the Damages Class.

         r. N.Y. Gen. Bus. Law § 340, et seq., with respect to purchases of Vascepa and AB-

            rated bioequivalents in New York by members of the Damages Class.

         s. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases of Vascepa and AB-

            rated bioequivalents in North Carolina by members of the Damages Class.




                                            43
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 44 of 80 PageID: 44




           t. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases of Vascepa and

              AB-rated bioequivalents in North Dakota by members of the Damages Class.

           u. Or. Rev. Stat. § 646.730, et seq., with respect to purchases of Vascepa and AB-

              rated bioequivalents in Oregon by members of the Damages Class.

           v. R.I. Gen. Laws §§ 6-36-5 et seq., with respect to purchases of Vascepa and AB-

              rated bioequivalents in Rhode Island by members of the Damages Class.

           w. S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases of Vascepa and

              AB-rated bioequivalents in South Dakota by members of the Damages Class.

           x. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases of Vascepa and

              AB-rated bioequivalents in Tennessee by members of the Damages Class.

           y. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases of Vascepa and

              AB-rated bioequivalents in Utah by members of the Damages Class.

           z. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases of Vascepa and AB-

              rated bioequivalents in Vermont by consumer members of the Damages Class.

           aa. W.Va. Code §§ 47-18-4, et seq., with respect to purchases of Vascepa and AB-rated

              bioequivalents in West Virginia by members of the Damages Class.

           bb. Wis. Stat. §§ 133.03, et seq., with respect to purchases of Vascepa and AB-rated

              bioequivalents in Wisconsin by members of the Damages Class.

       156.   Plaintiffs and members of the Damages Class have been injured in their business

or property by reason of Defendants’ antitrust violations alleged in this Claim. Their injuries

consist of: (1) being denied the opportunity to purchase lower-priced generic Vascepa, and

(2) paying higher prices for Vascepa and its generic equivalents than they would have paid in the




                                               44
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 45 of 80 PageID: 45




absence of Defendants’ conduct. These injuries are of the type the antitrust laws were designed to

prevent, and flow from that which makes Defendants’ conduct unlawful.

       157.     Plaintiffs and the Damages Class seek damages and multiple damages as permitted

by law for their injuries by Defendants’ violations of the aforementioned statutes.

                                 THIRD CLAIM FOR RELIEF
                               Unfair or Deceptive Trade Practices
                                    (Against All Defendants)

       158.     Plaintiffs incorporate by reference all of the allegations above as though fully set

forth herein.

       159.     Plaintiffs bring this claim on behalf of the Damages Class.

       160.     Defendants engaged in unfair competition, and/or unfair/unconscionable, and/or

deceptive acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Defendants’ anticompetitive, deceptive, unfair and/or

unconscionable acts or practices, Plaintiffs and Damages Class members were deprived of the

opportunity to purchase a less expensive AB-rated bioequivalent of Vascepa and forced to pay

higher prices in violation of the following consumer protection statutes:

                a. Alaska Stat. Ann. § 45.50.471, et seq., with respect to purchases in Alaska by

                   members of the Damages Class. Defendants engaged in unfair methods of

                   competition and unfair practices in the conduct of trade and commerce.

                b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California

                   by members of the Damages Class. Defendants engaged in business practices

                   that are unfair in that they are immoral, unethical, oppressive, unscrupulous, and

                   substantially injurious to Damages Class members. There are no countervailing




                                                 45
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 46 of 80 PageID: 46




                 benefits to Damages Class members and any utility of defendants’ conduct is

                 outweighed by the consequences to Damages Class members.

              c. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members

                 of the Damages Class.

              d. Mo. Rev. Stat. §§ 407.020 et seq., with respect to purchases in Missouri by

                 consumer members of the Damages Class.

              e. Mont. Code Ann. §§ 30-14-101, et seq., with respect to purchases in Montana

                 by consumer members of the Damages Class. Defendants engaged in unfair and

                 deceptive acts and practices.

              f. S.C. Code Ann. §§ 39-5-20, et seq., with respect to purchases in South Carolina

                 by Damages Class members. Defendants engaged in unfair methods of

                 competition and unfair practices in the conduct of trade and commerce.

                 Defendants’ conduct is offensive to public policy and immoral, unethical, and

                 oppressive.

              g. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by

                 consumer members of the Damages Class. Defendants engaged in unfair

                 methods of competition, unfair practices, and deceptive practices in the conduct

                 of trade and commerce.

       161.    Plaintiffs and members of the Damages Class have been injured in their business

and property by reason of Defendants’ anticompetitive, unfair/unconscionable, and/or deceptive

acts or practices alleged in this Count. Their injury consists of paying higher prices for Vascepa

and/or AB-rated generic bioequivalents than they would have paid in the absence of these




                                                 46
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 47 of 80 PageID: 47




violations. This injury is of the type the state consumer protection statutes were designed to prevent

and directly results from Defendants’ unlawful conduct.

                                 FOURTH CLAIM FOR RELIEF
                                Unjust Enrichment Under State Law
                                     (Against All Defendants)

       162.       Plaintiffs incorporate by reference all of the allegations above as though fully set

forth herein.

       163.       Plaintiffs bring this claim on behalf of the Damages Class.

       164.       To the extent required, this claim is pleaded in the alternative to the other claims in

this complaint.

       165.       As a result of their unlawful conduct described above, Defendants have and will

continue to be unjustly enriched. Defendants have been unjustly enriched by the receipt of, at a

minimum, unlawfully inflated prices and unlawful profits on Vascepa.

       166.       Defendants’ financial benefits are traceable to Plaintiffs’ and Damages Class

members’ overpayments for Vascepa.

       167.       Plaintiffs and Damages Class members have conferred and continue to confer an

economic benefit upon Defendants in the nature of profits resulting from the unlawful overcharges

described herein, to the economic detriment of Plaintiffs and Damages Class members.

       168.       Defendants have benefited from their unlawful acts and it would be inequitable for

Defendants to be permitted to retain any of the ill-gotten gains resulting from the overpayments

made by Plaintiffs and the members of the Damages Class for Vascepa manufactured by

Defendants during the Class Period.

       169.       It would be futile for Plaintiffs and Damages Class members to seek to exhaust any

remedy against the immediate intermediary in the chain of distribution from which they indirectly



                                                    47
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 48 of 80 PageID: 48




purchased Vascepa, as those intermediaries are not liable and would not compensate Plaintiffs and

Damages Class members for Defendants’ unlawful conduct.

       170.    The economic benefit Defendants derived from overcharging Plaintiffs and

Damages Class members for Vascepa is a direct and proximate result of Defendants’ unlawful and

anticompetitive practices.

       171.    The financial benefits Defendants derived are ill-gotten gains that rightfully belong

to Plaintiffs and Damages Class members, who paid and continue to pay artificially inflated prices

that inured to Defendants’ benefit.

       172.    It would be inequitable under unjust enrichment principles under the laws of the

states described below for Defendants to retain any of the overcharges Plaintiffs and Damages

Class members paid for Vascepa that were derived from Defendants’ unfair, anticompetitive, and

unlawful methods, acts, and trade practices.

       173.    Defendants are aware of and appreciate the benefits that Plaintiffs and the Damages

Class members have bestowed upon them.

       174.    Defendants should be ordered to disgorge all unlawful or inequitable proceeds they

received in a common fund for the benefit of Plaintiffs and Damages Class members, who

collectively have no adequate remedy at law.

       175.    A constructive trust should be imposed upon all unlawful or inequitable sums

Defendants received, which arise from overpayments for branded and generic versions of Vascepa

by Plaintiffs and the Damages Class members.

       176.    Plaintiffs and Damages Class members have no adequate remedy at law.

       177.    By engaging in the foregoing unlawful or inequitable conduct, which deprived

Plaintiffs and the Damages Class members of the opportunity to purchase lower-priced generic



                                                48
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 49 of 80 PageID: 49




versions of Vascepa and forced them to pay higher prices for branded and generic versions of

Vascepa, Defendants have been unjustly enriched in violation of the common law of various states

and commonwealths, as outlined below:

Alabama

         178.   Defendants unlawfully overcharged end-payers who made purchases of or

reimbursements for branded and generic versions of Vascepa in Alabama at prices that were more

than they would have been but for Defendants’ actions.

         179.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

         180.   Defendants accepted and retained the benefits bestowed upon them under

inequitable and unjust circumstances arising from unlawful overcharges to Plaintiffs and Damages

Class members.

         181.   Defendants have benefitted at the expense of Plaintiffs and Damages Class

members from revenue resulting from unlawful overcharges for branded and generic versions of

Vascepa.

Alaska

         182.   Defendants unlawfully overcharged end-payers who made purchases of or

reimbursements for branded and generic versions of Vascepa in Alaska at prices that were more

than they would have been but for Defendants’ actions.

         183.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.



                                              49
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 50 of 80 PageID: 50




       184.   Defendants appreciated the benefits bestowed upon them by Plaintiffs and

Damages Class members.

       185.   Defendants accepted and retained the benefits bestowed upon them under

inequitable and unjust circumstances arising from unlawful overcharges to Plaintiffs and Damages

Class members.

       186.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

       187.   Defendants have benefitted at the expense of Plaintiffs and Damages Class

members from revenue resulting from unlawful overcharges for branded and generic versions of

Vascepa.

Arizona

       188.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Arizona at prices that were more

than they would have been but for Defendants’ actions.

       189.   Defendants have been enriched by revenue resulting from unlawful overcharges for

branded and generic versions of Vascepa.

       190.   Plaintiffs have been impoverished by the overcharges for branded and generic

versions of Vascepa resulting from Defendants’ unlawful conduct.

       191.   Defendants’ enrichment and Plaintiffs’ impoverishment are connected. Defendants

have paid no consideration to any other person for any benefits they received from Plaintiffs and

Damages Class Members.

       192.   There is no justification for Defendants’ receipt of the benefits causing their

enrichment and Plaintiffs’ impoverishment, because Plaintiffs paid anticompetitive prices that



                                               50
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 51 of 80 PageID: 51




inured to Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue

gained from their unlawful overcharges.

         193.   Plaintiffs and Damages Class members have no remedy at law.

Arkansas

         194.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Arkansas at prices that were more

than they would have been but for Defendants’ actions.

         195.   Defendants received money from Plaintiffs and Damages Class members as a direct

result of the unlawful overcharges and have retained this money.

         196.   Defendants have paid no consideration to any other person in exchange for this

money.

         197.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

California

         198.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in California at prices that were more

than they would have been but for Defendants’ actions.

         199.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Class members.

         200.   Defendants retained the benefits bestowed upon them under inequitable and unjust

circumstances at the expense of Plaintiffs and Damages Class members.




                                               51
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 52 of 80 PageID: 52




Colorado

       201.    Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Colorado at prices that were more

than they would have been but for Defendants’ actions.

       202.    Defendants have received a benefit from Plaintiffs and Damages Class members in

the nature of revenue resulting from the unlawful overcharges, which revenue resulted from

anticompetitive prices that inured to the benefit of Defendants.

       203.    Defendants have benefitted at the expense of Plaintiffs and Damages Class

members.

       204.    Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

Connecticut

       205.    Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Connecticut at prices that were

more than they would have been but for Defendants’ actions.

       206.    Defendants were benefitted in the nature of revenue resulting from unlawful

overcharges to the economic detriment of Plaintiffs and Damages Class members.

       207.    Defendants have paid no consideration to any other person in exchange for this

benefit.

       208.    Defendants retained the benefits bestowed upon them under inequitable and unjust

circumstances at the expense of Plaintiffs and Damages Class members.

Delaware

       209.    Defendants unlawfully overcharged end-payers, who made purchases of or



                                                52
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 53 of 80 PageID: 53




reimbursements for branded and generic versions of Vascepa in Delaware at prices that were more

than they would have been but for Defendants’ actions.

       210.   Defendants have been enriched by revenue resulting from unlawful overcharges for

branded and generic versions of Vascepa.

       211.   Plaintiffs and Damages Class members have been impoverished by the overcharges

for branded and generic versions of Vascepa resulting from Defendants’ unlawful conduct.

       212.   Defendants’ enrichment and Plaintiffs’ impoverishment are connected.

       213.   There is no justification for Defendants’ receipt of the benefits causing their

enrichment, because Plaintiffs and Damages Class members paid supracompetitive prices that

inured to Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue

gained from their unlawful overcharges.

       214.   Plaintiffs and Damages Class members have no remedy at law.

Florida

       215.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Florida at prices that were more

than they would have been but for Defendants’ actions.

       216.   Plaintiffs and the Damages Class Members have conferred an economic benefit

upon Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and the Damages Class members.

       217.   Defendants appreciated the benefits bestowed upon them by Plaintiffs and the

Damages Class members.

       218.   It is inequitable for Defendants to accept and retain the benefits received without

compensating Plaintiffs and the Damages Class members.



                                              53
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 54 of 80 PageID: 54




Georgia

        219.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Georgia at prices that were more

than they would have been but for Defendants’ actions.

        220.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

        221.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

Hawaii

        222.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Hawaii at prices that were more

than they would have been but for Defendants’ actions.

        223.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Class members.

        224.   It is unjust for Defendants to retain the benefits received without compensating

Plaintiffs and Damages Class members.

Idaho

        225.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Idaho at prices that were more

than they would have been but for Defendants’ actions.




                                              54
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 55 of 80 PageID: 55




           226.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

           227.   Defendants appreciated the benefit conferred upon them by Plaintiffs and Damages

Class members.

           228.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

Illinois

           229.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Illinois at prices that were more

than they would have been but for Defendants’ actions.

           230.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

           231.   Defendants retained the benefits bestowed upon them under unjust circumstances

arising from unlawful overcharges to Plaintiffs and Damages Class members.

           232.   It is unjust and inequitable for Defendants to retain the benefits received without

compensating Plaintiffs and Damages Class members.

Iowa

           233.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Iowa at prices that were more than

they would have been but for Defendants’ actions.




                                                  55
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 56 of 80 PageID: 56




       234.   Defendants have been enriched by revenue resulting from unlawful overcharges for

branded and generic versions of Vascepa, which revenue resulted from anticompetitive prices paid

by Plaintiffs and the Damages Class members, which inured to Defendants’ benefit.

       235.   Defendants’ enrichment has occurred at the expense of Plaintiffs and Damages

Class members.

       236.   It is against equity and good conscience for Defendants to be permitted to retain the

revenue resulting from their unlawful overcharges.

Kansas

       237.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Kansas at prices that were more

than they would have been but for Defendants’ actions.

       238.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       239.   Defendants retained the benefits bestowed upon them under unjust circumstances

arising from unlawful overcharges to Plaintiffs and Damages Class members.

       240.   Defendants were unjustly enriched at the expense of Plaintiffs and Damages Class

members.

Kentucky

       241.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Kentucky at prices that were more

than they would have been but for Defendants’ actions.




                                               56
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 57 of 80 PageID: 57




        242.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

        243.   Defendants appreciated the benefit conferred upon them by Plaintiffs and Damages

Class members.

        244.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintifs and Damages Class members.

Louisiana

        245.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Louisiana at prices that were more

than they would have been but for Defendants’ actions.

        246.   Defendants have been enriched by revenue resulting from unlawful overcharges for

branded and generic versions of Vascepa.

        247.   Plaintiffs and Damages Class members have been impoverished by the overcharges

for branded and generic versions of Vascepa resulting from Defendants’ unlawful conduct.

        248.   Defendants’ enrichment and Plaintiffs’ impoverishment are connected.

        249.   There is no justification for Defendants’ receipt of the benefits causing their

enrichment, because Plaintiffs and Damages Class members paid supracompetitive prices that

inured to Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue

gained from their unlawful overcharges.

        250.   Plaintiffs and Damages Class members have no other remedy at law.

Maine

        251.   Defendants unlawfully overcharged end-payers, who made purchases of or



                                              57
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 58 of 80 PageID: 58




reimbursements for branded and generic versions of Vascepa in Maine at prices that were more

than they would have been but for Defendants’ actions.

       252.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       253.   Defendants retained the benefits bestowed upon them under unjust circumstances

arising from unlawful overcharges to Plaintiffs and Damages Class members.

       254.   Defendants were aware of and appreciated the benefit bestowed upon them by

Plaintiffs and Damages Class members.

       255.   Defendants were unjustly enriched at the expense of Plaintiffs and Damages Class

members.

Maryland

       256.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Maryland at prices that were more

than they would have been but for Defendants’ actions.

       257.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       258.   Defendants were aware of or appreciated the benefit bestowed upon them by

Plaintiffs and Damages Class members.

       259.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.




                                              58
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 59 of 80 PageID: 59




Massachusetts

       260.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Massachusetts at prices that were

more than they would have been but for Defendants’ actions.

       261.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       262.   Defendants were aware of or appreciated the benefit conferred upon them by

Plaintiffs and Damages Class members.

       263.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members. Fairness and good

conscience require that Defendants not be permitted to retain the revenue resulting from their

unlawful overcharges at the expense of Plaintiffs and Damages Class members.

Michigan

       264.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Michigan at prices that were more

than they would have been but for Defendants’ actions.

       265.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       266.   Defendants retained the benefits bestowed upon them under unjust circumstances

arising from unlawful overcharges to Plaintiffs and Damages Class members.




                                              59
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 60 of 80 PageID: 60




       267.   Defendants were unjustly enriched at the expense of Plaintiffs and Damages Class

members.

Minnesota

       268.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Minnesota at prices that were

more than they would have been but for Defendants’ actions.

       269.   Defendants appreciated and knowingly accepted the benefits bestowed upon them

by Plaintiffs and Damages Class members. Defendants have paid no consideration to any other

person for any of the benefits they have received from Plaintiffs and Damages Class members.

       270.   It is inequitable for Defendants to accept and retain the benefits received without

compensating Plaintiffs and Damages Class members.

Mississippi

       271.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Mississippi at prices that were

more than they would have been but for Defendants’ actions.

       272.   Defendants retain the benefit of overcharges received on the sales of branded and

generic versions of Vascepa, which in equity and good conscience belong to Plaintiffs and

Damages Class members on account of Defendants’ anticompetitive conduct.

Missouri

       273.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Missouri at prices that were more

than they would have been but for Defendants’ actions.




                                              60
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 61 of 80 PageID: 61




       274.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       275.   Defendants appreciated the benefit bestowed upon them by Plaintiffs and Damages

Class members.

       276.   Defendants accepted and retained the benefit bestowed upon them under

inequitable and unjust circumstances arising from unlawful overcharges to Plaintiffs and Damages

Class members.

Montana

       277.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Montana at prices that were more

than they would have been but for Defendants’ actions.

       278.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       279.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

Nebraska

       280.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Nebraska at prices that were more

than they would have been but for Defendants’ actions.




                                              61
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 62 of 80 PageID: 62




       281.   Defendants received money from Plaintiffs and Damages Class members as a direct

result of the unlawful overcharges, and have retained this money. Defendants have paid no

consideration to any other person in exchange for this money.

       282.   In justice and fairness, Defendants should disgorge such money and remit the

overcharged payments back to Plaintiffs and Damages Class members.

Nevada

       283.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Nevada at prices that were more

than they would have been but for Defendants’ actions.

       284.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants in the nature of revenue resulting from unlawful overcharges for branded and generic

versions of Vascepa.

       285.   Defendants appreciated the benefits bestowed upon them by Plaintiffs and

Damages Class members, for which they have paid no consideration to any other person.

       286.   Defendants have knowingly accepted and retained the benefits bestowed upon them

by Plaintiffs and Damages Class members.

       287.   The circumstances under which Defendants have accepted and retained the benefits

bestowed upon them by Plaintiffs and Damages Class members are inequitable in that they result

from Defendants’ unlawful overcharges for branded and generic versions of Vascepa.

New Hampshire

       288.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in New Hampshire at prices that

were more than they would have been but for Defendants’ actions.



                                              62
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 63 of 80 PageID: 63




       289.    Defendants have received a benefit from Plaintiffs in the nature of revenue resulting

from the unlawful overcharges, which revenue resulted from anticompetitive prices that inured to

the benefit of Defendants.

       290.    Under the circumstances, it would be unconscionable for Defendants to retain such

benefits.

New Jersey

       291.    Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in New Jersey at prices that were

more than they would have been but for Defendants’ actions.

       292.    Defendants have received a benefit from Plaintiffs and Damages Class members in

the nature of revenue resulting from the unlawful overcharges, which revenue resulted from

anticompetitive prices that inured to the benefit of Defendants.

       293.    The benefits conferred upon Defendants were not gratuitous, in that they comprised

revenue created by unlawful overcharges arising from arising from unlawful overcharges to

Plaintiffs and Damages Class members.

       294.    Defendants have paid no consideration to any other person for any of the unlawful

benefits they received from Plaintiffs and Damages Class members with respect to Defendants’

sales of branded and generic versions of Vascepa.

       295.    Under the circumstances, it would be unjust for Defendants to retain such benefits

without compensating Plaintiffs and Damages Class members.

New Mexico

       296.    Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in New Mexico at prices that were



                                                63
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 64 of 80 PageID: 64




more than they would have been but for Defendants’ actions.

       297.    Defendants have knowingly benefitted at the expense of Plaintiffs and Damages

Class members from revenue resulting from unlawful overcharges for branded and generic

versions of Vascepa.

       298.    To allow Defendants to retain the benefits would be unjust because the benefits

resulted from anticompetitive pricing that inured to Defendants’ benefit and because Defendants

have paid no consideration to any other person for any of the benefits they received.

New York

       299.    Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in New York at prices that were more

than they would have been but for Defendants’ actions.

       300.    Defendants have been enriched by revenue resulting from unlawful overcharges for

branded and generic versions of Vascepa, which revenue resulted from anticompetitive prices paid

by Plaintiffs and Damages Class members, which inured to Defendants’ benefit.

       301.    Defendants’ enrichment has occurred at the expense of Plaintiffs and Damages

Class members.

       302.    It is against equity and good conscience for Defendants to be permitted to retain the

revenue resulting from their unlawful overcharges.

North Carolina

       303.    Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in North Carolina at prices that were

more than they would have been but for Defendants’ actions.




                                                64
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 65 of 80 PageID: 65




        304.      Plaintiffs and Damages Class Members have conferred an economic benefit upon

Defendants in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

        305.      Plaintiffs did not interfere with Defendants’ affairs in any manner that conferred

these benefits upon Defendants.

        306.      The benefits conferred upon Defendants were not gratuitous, in that they comprised

revenue created by unlawful overcharges arising from Defendants’ actions to delay entry of

generic versions of Vascepa to the market.

        307.      The benefits conferred upon Defendants are measurable, in that the revenue

Defendants have earned due to unlawful overcharges are ascertainable by review of sales records

and documents relating to Defendants’ anticompetitive conduct.

        308.      Defendants consciously accepted the benefits and continue to do so as of the date

of this filing.

North Dakota

        309.      Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in North Dakota at prices that were

more than they would have been but for Defendants’ actions.

        310.      Defendants have been enriched by revenue resulting from unlawful overcharges for

branded and generic versions of Vascepa.

        311.      Plaintiffs have been impoverished by the overcharges for branded and generic

versions of Vascepa resulting from Defendants’ unlawful conduct.




                                                  65
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 66 of 80 PageID: 66




         312.   Defendants’ enrichment and Plaintiffs’ impoverishment are connected. Defendants

have paid no consideration to any other person for any benefits they received directly or indirectly

from Plaintiffs and Damages Class members.

         313.   There is no justification for Defendants’ receipt of the benefits causing their

enrichment, because Plaintiffs paid anticompetitive prices that inured to Defendants’ benefit, and

it would be inequitable for Defendants to retain any revenue gained from their unlawful

overcharges.

         314.   Plaintiffs and Damages Class members have no remedy at law.

Oklahoma

         315.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Oklahoma at prices that were more

than they would have been but for Defendants’ actions.

         316.   Defendants received money from Plaintiffs and Damages Class members as a direct

result of the unlawful overcharges and have retained this money.

         317.   Defendants have paid no consideration to any other person in exchange for this

money.

         318.   Plaintiffs and Damages Class members have no remedy at law.

         319.   It is against equity and good conscience for Defendants to be permitted to retain the

revenue resulting from their unlawful overcharges.

Oregon

         320.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Oregon at prices that were more

than they would have been but for Defendants’ actions.



                                                 66
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 67 of 80 PageID: 67




       321.    Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       322.    Defendants were aware of the benefit bestowed upon them by Plaintiffs and

Damages Class members.

       323.    It would be inequitable and unjust for Defendants to retain any of the overcharges

for Vascepa derived from Defendants’ unfair conduct without compensating Plaintiffs and Class

members.

Pennsylvania

       324.    Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Pennsylvania at prices that were

more than they would have been but for Defendants’ actions.

       325.    Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       326.    Defendants appreciated the benefit bestowed upon them by Plaintiffs and Damages

Class members.

       327.    Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

Rhode Island

       328.    Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Rhode Island at prices that were

more than they would have been but for Defendants’ actions.



                                               67
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 68 of 80 PageID: 68




       329.    Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       330.    Defendants were aware of and/or recognized the benefit bestowed upon them by

Plaintiffs and the Damages Class members.

       331.    Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

South Carolina

       332.    Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in South Carolina at prices that were

more than they would have been but for Defendants’ actions.

       333.    The benefits conferred upon Defendants were not gratuitous, in that they comprised

revenue created by unlawful overcharges to Plaintiffs and Damages Class members.

       334.    Defendants realized value from the benefit bestowed upon them by Plaintiffs and

Damages Class members.

       335.    Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

South Dakota

       336.    Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in South Dakota at prices that were

more than they would have been but for Defendants’ actions.




                                               68
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 69 of 80 PageID: 69




       337.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       338.   Defendants were aware of the benefit bestowed upon them by Plaintiffs and

Damages Class members.

       339.   Under the circumstances, it would be inequitable and unjust for Defendants to retain

such benefits without reimbursing Plaintiffs and Damages Class members.

Tennessee

       340.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Tennessee at prices that were more

than they would have been but for Defendants’ actions.

       341.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       342.   Defendants were aware of or appreciated the benefit bestowed upon them by

Plaintiffs and Damages Class members.

       343.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

       344.   It would be futile for Plaintiffs and Damages Class members to exhaust all remedies

against the entities with which Plaintiffs and Damages Class members have privity of contract

because Plaintiffs and Damages Class members did not purchase branded or generic versions of

Vascepa directly from any Defendant.




                                               69
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 70 of 80 PageID: 70




Texas

        345.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Texas at prices that were more

than they would have been but for Defendants’ actions.

        346.   Defendants have received a benefit from Plaintiffs and Damages Class members in

the nature of revenue resulting from the unlawful overcharges, which revenue resulted from

anticompetitive prices that inured to the benefit of Defendants.

        347.   Defendants were aware of or appreciated the benefit bestowed upon them by

Plaintiffs and Damages Class members.

        348.   The circumstances under which Defendants have retained the benefits bestowed

upon them by Plaintiffs and Damages Class members are inequitable in that they result from

Defendants’ unlawful overcharges for branded and generic versions of Vascepa.

        349.   Plaintiffs and Damages Class members have no remedy at law

Utah

        350.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Utah at prices that were more than

they would have been but for Defendants’ actions.

        351.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

        352.   Defendants were aware of or appreciated the benefit bestowed upon them by

Plaintiffs and Damages Class members.




                                                70
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 71 of 80 PageID: 71




       353.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

Vermont

       354.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Vermont at prices that were more

than they would have been but for Defendants’ actions.

       355.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       356.   Defendants accepted the benefit bestowed upon them by Plaintiffs and Damages

Class members.

       357.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

Virginia

       358.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Virginia at prices that were more

than they would have been but for Defendants’ actions.

       359.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       360.   Defendants were aware of the benefit bestowed upon them.

       361.   Defendants should reasonably have expected to repay Plaintiffs and Damages Class

members.



                                              71
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 72 of 80 PageID: 72




       362.     The benefits conferred upon Defendants were not gratuitous, in that they

constituted revenue created by unlawful overcharges arising from Defendants’ illegal and unfair

actions to inflate the prices of branded and generic versions of Vascepa.

       363.     Defendants have paid no consideration to any other person for any of the benefits

they have received from Plaintiffs and Damages Class members.

Washington

       364.     Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Washington at prices that were

more than they would have been but for Defendants’ actions.

       365.     Plaintiffs and the Damages Class members have conferred an economic benefit

upon Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       366.     Defendants were aware of or appreciated the benefit conferred upon them by

Plaintiffs and Damages Class members.

       367.     Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

West Virginia

       368.     Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in West Virginia at prices that were

more than they would have been but for Defendants’ actions.

       369.     Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.



                                                72
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 73 of 80 PageID: 73




       370.   Defendants were aware of or appreciated the benefit bestowed upon them by

Plaintiffs and Damages Class members.

       371.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

Wisconsin

       372.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Wisconsin at prices that were

more than they would have been but for Defendants’ actions.

       373.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       374.   Defendants appreciated the benefit bestowed upon them by Plaintiffs and Damages

Class members.

       375.   Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

Wyoming

       376.   Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Wyoming at prices that were more

than they would have been but for Defendants’ actions.

       377.   Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       378.   Defendants accepted, used and enjoyed the benefits bestowed upon them by



                                              73
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 74 of 80 PageID: 74




Plaintiffs and Damages Class members.

       379.      Under the circumstances, it would be inequitable for Defendants to retain such

benefits without compensating Plaintiffs and Damages Class members.

District of Columbia

       380.      Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in the District of Columbia at prices

that were more than they would have been but for Defendants’ actions.

       381.      Plaintiffs and Damages Class members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Damages Class members.

       382.      Defendants accepted and retained the benefit bestowed upon them under

inequitable and unjust circumstances arising from unlawful overcharges to Plaintiffs and Damages

Class members.

       383.      Under the circumstances, it would be inequitable and unjust for Defendants to retain

such benefits.

Puerto Rico

       384.      Defendants unlawfully overcharged end-payers, who made purchases of or

reimbursements for branded and generic versions of Vascepa in Puerto Rico at prices that were

more than they would have been but for Defendants’ actions.

       385.      Defendants have been enriched by revenue resulting from unlawful overcharges for

branded and generic versions of Vascepa.

       386.      Plaintiffs have been impoverished by the overcharges for branded and generic

versions of Vascepa resulting from Defendants’ unlawful conduct.



                                                  74
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 75 of 80 PageID: 75




       387.      Defendants’ enrichment and Plaintiffs’ impoverishment are connected.

       388.      There is no justification for Defendants’ receipt of the benefits causing their

enrichment and Plaintiffs’ impoverishment, because Plaintiffs paid anticompetitive prices that

inured to Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue

gained from their unlawful overcharges.

       389.      Plaintiffs and Damages Class members have no remedy at law.

                                FIFTH CLAIM FOR RELIEF
   Violation of Section 1 of the Sherman Act: Contract, Combination, and Conspiracy in
                                      Restraint of Trade
                                   (Against All Defendants)

       390.      Plaintiffs incorporate by reference all of the allegations above as though fully set

forth herein.

       391.      Plaintiffs bring this claim on behalf of the Injunctive Relief Class.

       392.      Defendants violated 15 U.S.C. § 1 by entering into a series of exclusive contracts

that were intended to and did lock up supply of Vascepa API, thereby constraining competition in

the market for branded and generic Vascepa.

       393.      The agreements between Amarin and each of the API-supplier defendants

substantially, unreasonable, and unduly restrained trade in the relevant market, the purpose and

effect of which was to:

                a.   prevent generic competitors from obtaining the API necessary to manufacture

                     Vascepa;

                b. delay the entry of generic versions of Vascepa;

                c. hamper the ability of generic competitors to meet demand for their generic

                     Vascepa product; and




                                                  75
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 76 of 80 PageID: 76




                 d. raise and maintain the prices that Plaintiffs and the Injunction Class members

                    would pay for Vascepa to and at supra-competitive levels.

          394.   There is no legitimate, non-pretextual, procompetitive business justification for the

exclusive contracts between Amarin and the API-supplier defendants.

          395.   The agreements between Amarin and each of the API-supplier defendants harmed

competition in the relevant market.

          396.   As a direct and proximate result of Defendants’ violation of Sherman Act § 1,

Plaintiffs and the Injunction Class have been injured in their business and property throughout the

Class Period.

          397.   Plaintiffs and the Injunction Class are entitled to injunctive and other equitable

relief, pursuant to 15 U.S.C. § 26.

                                 SIXTH CLAIM FOR RELIEF
                       Violation of Section 2 of the Sherman Act: Monopolization
                                            (Against Amarin)

          398.   Plaintiffs incorporate by reference all of the allegations above as though fully set

forth herein.

          399.   Plaintiffs bring this claim on behalf of the Injunctive Relief Class.

          400.   As described above, throughout the relevant time period Amarin possessed

monopoly power nationwide and in each of the United States and its territories in the market for

Vascepa. No other manufacturer sold a competing version of Vascepa during the relevant time

period.

          401.   At all relevant times, Amarin possessed substantial market power (i.e., monopoly

power) in the relevant market. Amarin possessed the power to control prices in, prevent prices

from falling in, and exclude competitors from the relevant market.



                                                  76
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 77 of 80 PageID: 77




         402.      Through their overarching anticompetitive scheme, as alleged above, Amarin

willfully maintained their monopoly power in the relevant market using restrictive or exclusionary

conduct, rather than by means of greater business acumen or a historic accident, and thereby

injured Plaintiffs and the Injunctive Relief Class. Amarin’s anticompetitive conduct was done with

the specific intent to maintain their monopoly in the market for Vascepa in the United States and

its territories.

         403.      Amarin knowingly and intentionally engaged in this anticompetitive scheme to

monopolize the market for Vascepa and its generic equivalents as described above. Amarin

accomplished this scheme by, inter alia, (1) entering into exclusive supply agreements with at least

four different icosapent ethyl API suppliers; (2) otherwise foreclosing the supply of icosapent ethyl

API; and (3) raising and maintaining prices so that Plaintiffs and Class members would pay for

Vascepa at supracompetitive prices.

         404.      The goal, purpose, and effect of Amarin’s scheme was to prevent, delay, and limit

the sale of generic Vascepa in the United States at prices significantly below Amarin’s prices for

Vascepa, thereby effectively preventing the average market price of Vascepa and its generic

equivalents from declining dramatically while maintaining and extending its monopoly power with

respect to Vascepa.

         405.      Plaintiffs and members of the Injunctive Relief Class purchased substantial

amounts of Vascepa indirectly from Amarin.

         406.      As a result of Amarin’s illegal conduct, Plaintiffs and members of the Injunctive

Relief Class were compelled to pay, and did pay, more than they would have paid for their

requirements of Vascepa and its generic equivalents absent Amarin’s illegal conduct. But for




                                                  77
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 78 of 80 PageID: 78




Amarin’s illegal conduct, competitors would have begun selling generic Vascepa during the

relevant period, and prices for Vascepa and its generic equivalents would have been lower, sooner.

       407.    Had manufacturers of generic Vascepa entered the market and lawfully competed

with Amarin earlier, Plaintiffs and other members of the Injunctive Relief Class would have

substituted lower-priced generic Vascepa for the higher-priced brand-name Vascepa for some or

all of their requirements of Vascepa and its generic equivalents, and/or would have paid lower net

prices on their remaining Vascepa and/or AB-rated bioequivalent purchases

       408.    Plaintiffs and members of the Injunctive Relief Class will continue to suffer injury,

in the form of overcharges paid for Vascepa, if Amarin’s unlawful conduct is not enjoined.

       409.    Plaintiffs and the members of the Injunctive Relief Class therefore seek equitable

and injunctive relief under Section 16 of the Clayton Act, 15 U.S.C. § 26, and other applicable

laws, to correct for the anticompetitive market effects caused by Amarin’s unlawful conduct, and

to assure that similar anticompetitive conduct and effects do not continue or reoccur in the future

                                 DEMAND FOR JUDGMENT

       WHEREFORE, Plaintiffs, on their own behalf and on behalf of the proposed Classes, prays

for judgment against Defendants and that this Court:

       1.      Determine that this action may be maintained as a class action pursuant to Rules

               23(a) and (b)(3) of the Federal Rules of Civil Procedure, and direct that reasonable

               notice of this action, as provided by Rule 23(c)(2), be given to the Classes, and

               appoint Plaintiffs as the named representative of the Classes;

       2.      Award Plaintiffs and the Damages Class treble damages (i.e., three times

               overcharges) in an amount to be determined at trial, plus interest in accordance with

               law;



                                                78
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 79 of 80 PageID: 79




       3.      Grant Plaintiffs and the Injunctive Relief Class equitable relief in the nature of

               disgorgement, restitution, and the creation of a constructive trust to remedy

               Defendants’ unjust enrichment;

       4.      Award Plaintiffs and the Classes their costs of suit, including reasonable attorneys’

               fees as provided by law;

       5.      Permanently enjoin Defendants both from continuing the unlawful conduct alleged

               here, and from engaging in similar or related conduct in the future; and

       6.      Award such other and further relief as the Court deems just and proper.

                                          JURY DEMAND
       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs, on behalf of

themselves and the proposed Classes, demand a trial by jury of all issues so triable.

 Dated: June 2, 2021                             /s/ James E. Cecchi
                                                 James E. Cecchi
                                                 Lindsey H. Taylor
                                                 CARELLA, BYRNE, CECCHI,
                                                 OLSTEIN, BRODY & AGNELLO, P.C.
                                                 5 Becker Farm Road
                                                 Roseland, NJ 07068
                                                 Telephone: (973) 994-1700
                                                 Fax: (973) 994-1744
                                                 jcecchi@carellabyrne.com
                                                 ltaylor@carellabyrne.com

                                                 Lee Albert
                                                 Brian Murray
                                                 Greg Linkh
                                                 Brian Brooks
                                                 GLANCY PRONGAY & MURRAY LLP
                                                 230 Park Avenue, Suite 358
                                                 New York, NY 10169
                                                 Telephone: (212) 682-5340
                                                 Facsimile: (212) 884-0988
                                                 bmurray@glancylaw.com
                                                 lalbert@glancylaw.com
                                                 glinkh@glancylaw.com
                                                 bbrooks@glancylaw.com

                                                79
Case 3:21-cv-12061-ZNQ-LHG Document 1 Filed 06/02/21 Page 80 of 80 PageID: 80




                                      Roberta D. Liebenberg
                                      Adam J. Pessin
                                      Fine, Kaplan and Black R.P.C.
                                      1 S. Broad St., 23rd Floor
                                      Philadelphia, PA 19107
                                      Telephone: (215) 567-6565
                                      rliebenberg@finekaplan.com
                                      apessin@finekaplan.com


                                      Joseph H. Meltzer
                                      Terence S. Ziegler
                                      Ethan J. Barlieb
                                      Lauren M. McGinley
                                      KESSLER TOPAZ
                                       MELTZER & CHECK, LLP
                                      280 King of Prussia Road
                                      Radnor, PA 19087
                                      Telephone: (610) 667-7706
                                      jmeltzer@ktmc.com
                                      tziegler@ktmc.com
                                      ebarlieb@ktmc.com
                                      lmcginley@ktmc.com

                                      Michael E. Criden
                                      Kevin B. Love
                                      Lindsey C. Grossman
                                      CRIDEN & LOVE, P.A.
                                      7301 S.W. 57th Court, Suite 515
                                      South Miami, Florida 33143
                                      Telephone: (305) 357-9000
                                      Fax: (305) 357-9050
                                      mcriden@cridenlove.com
                                      klove@cridenlove.com
                                      lgrossman@cridenlove.com


                                      Counsel for Uniformed Fire Officers Association
                                      Family Protection Plan Local 854 and the Uniformed
                                      Fire Officers Association for Retired Fire Officers
                                      Family Protection Plan




                                     80
